Name: Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ( x), Having regard to the opinion of the European Parliament ( 2), Whereas, since their adoption, the basic provisions concerning the organization of the market in wine have been amended a number of times ; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, the relevant texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation ; whereas they should therefore be consolidated ; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy to include in particular a common organization of agricultural markets which may take various forms depending on the product; Whereas the aim of the common agricultural policy is to attain the objectives set out in Article 39 of the Treaty and, in particular in the wine sector, to stabilize markets and ensure a fair standard of living for the agricultural community concerned; whereas these objectives may be attained by adjusting resources to needs, in particular through the pursuit of a policy of quality ; Whereas determination of the measures required to achieve this adjustment depends on knowing the production potential and on having an estimate of the volume of grape must and wine available each year ; Whereas the preparation of a viticultural land register, the introduction of a system of harvest and stock declarations and the compilation of an annual forward estimate should enable the statistical information essential for a knowledge of the markets to be obtained; Whereas the manner of implementing these measures must be such that the information obtained is comparable at Community level while taking account of the situation peculiar to each Member State ; Whereas it is important to have effective instruments available for intervention on the market; whereas aid for the private storage of table wines and grape musts and the distillation of these wines meet this requirement; whereas to apply such measures for the short and long term particular provision should be made, in respect of each type of table wine representative of Community production, for fixing a guide price and, derived therefrom, an activating threshold price for intervention, on the basis of which intervention measures may be taken; whereas, independently of such measures , it should be possible for intervention to take place at the beginning of the wine-growing year on the basis of the forward estimate in order to ensure an overall balance during that year; Whereas it is advisable to make provision for aid to be granted for the re-storage of table wines which, since they are the subject of a storage contract, may not be marketed and thus might create storage difficulties for wines of the new harvest; Whereas to complete the system of market support, provision should be made under certain conditions for preventive distillation at a buying in price which is not such as to encourage production of wine of insufficient quality ; whereas, furthermore, it has proved necessary (!) OJ No C 276, 20. 11 . 1978 , p. 1 . ( 2) OJ No C 296, 11 . 12. 1978 , p . 58 . No L 54/2 Official Journal of the European Communities 5 . 3 . 79 to provide for additional measures applicable to holders of long-term storage contracts in order to maintain prices at a level higher than the activating price ; whereas, in order to be effective, these additional measures may consist, in particular, of storage of the wines in question for a period to be determined, of distillation of these wines, or of both these measures ; authorities of the Member States to apply the Agreements with third countries ; whereas it is also necessary to specify, for purposes of implementing these Agreements, the conditions and the procedure for withdrawal of the tariff concession where the reference price is not observed; whereas withdrawal may, depending on the case, be combined with reintroduction of the countervailing charge ; Whereas, in order to encourage an improvement in the quality of wine it would seem advisable to exclude from the scope of the intervention measures, with the exception of preventive distillation and the distillation of wines suitable for the production of certain spirits of registered designation of origin, those wines not reaching a certain degree of actual alcoholic strength ; Whereas, in order to ensure that withdrawal of the tariff concession, or reintroduction of the countervailing charge, is not applied for longer than is strictly necessary to ensure the proper functioning of the system, it is advisable to provide for a monthly review of the situation ; Whereas the requirement that wine must be accompanied by a document from an exporting country can be a useful means of checking the observance of the reference price where such country has undertaken to take the measures necessary to ensure such observance ; Whereas the creation of a single Community market for wine involves the introduction of a single trading system at the external frontiers of the Community ; whereas the competent authorities must be in a position to keep in touch at all times with trade movements in order to assess market trends and, where required, take the measures provided for in this Regulation ; whereas, to that end, provision should be made for the issue of import or export licences subject to the provision of a security to ensure that the transactions for which the licences are requested are carried out; Whereas , in order to avoid disturbances on the Community market, provision should also be made for the charging of an import levy on imports of certain juices and musts from third countries and for the granting of a refund on the export of the said products to the said countries, both designed to compensate for the difference between prices obtaining within and outside the Community ;Whereas , furthermore, application of the duties in the Common Customs Tariff should suffice, as a general rule, to stabilize the Community market by preventing price levels and price fluctuations in third countries from affecting prices obtaining within the Community ; Whereas, in addition to the system described above, and to the extent necessary for its proper operation , provision should be made for controlling inward processing arrangements and, where the market situation so requires, for a total or partial prohibition on recourse thereto ; whereas, however, this mechanism may in exceptional circumstances prove defective ; whereas, so as not to leave the Community market without defence against disturbances which may arise as a result, the Community should be enabled to take all necessary measures without delay ; Whereas, however, it is necessary to avoid disturbances on the Community market caused by offers made on the world market at abnormal prices ; whereas to that end reference prices should be fixed for certain products and customs duties should be increased by a countervailing charge when free-at-frontier offer prices plus customs duties are lower than reference prices ; \ £Tiereas certain agreements with third countries similarly make provision for preferential tariff concessions provided the reference price is observed; whereas in such cases measures should be taken to ensure that the system operates properly so that the purpose of the import arrangements laid down by the common organization of the market in wine is not frustrated ; Whereas the establishment of a single market in wine calls for rules concerning production and the control of plantings ; whereas, therefore, the cultivation of provisionally authorized vine varieties should ultimately be prohibited in order to improve the quality of the wines obtained in the Community ; whereas provision should be made for certain derogations from the principle that only varieties included in the classification may be cultivated, in order to allow Member States to investigate the suitability of a vine variety for its environment, to undertake scientific research, selective crossing and hybridization and the production of material* for the vegetative propagation of grape vines reserved for export; Whereas provision should be made in particular for the measures which are necessary to enable the customs 5 . 3 . 79 Official Journal of the European Communities No L 54/3 Whereas in certain years it may be necessary to permit the enrichment of products suitable for yielding table wine ; whereas, however, it is important, in the interests alike of the quality and of the market, that such enrichment be subject to certain conditions and limits and that it be applied only to produce of certain vine varieties and of a minimum potential natural alcoholic strength ; whereas, since production conditions vary considerably between one wine-growing zone of the Community and another, it is essential that account be taken of such variations, in particular in respect of enrichment procedures ; Whereas , moreover, acidity is an element in assessing the quality and a factor affecting the behaviour of wine ; whereas it has proved necessary to fix an upper limit of acidification ; Whereas sweetening should be controlled in order to avoid excessive enrichment of wine; Whereas , in view of the poor quality of wines obtained from overpressing, to prevent this practice provision should be made for the compulsory distillation of marcs and lees ; whereas , to that end, for the distillation of these products a basic level should be fixed and provision made for the subsequent fixing of an additional level on the basis of the data in the forward estimate ; whereas, however, in order to take into account production conditions in certain wine-growing regions, derogations from this measure may be provided for ; Whereas, in order to strengthen the obligation to distil the by-products of wine-making, producers who are subject to that obligation and who have not complied therewith should not qualify for intervention measures ; Whereas wines made from table grapes belonging to varieties not listed as wine grapes in the classification of vine varieties are frequently of insufficient quality ; whereas it is therefore advisable to prohibit the circulation of such wines and to provide for their compulsory distillation ; Whereas it may be appropriate, for the making of certain wines , to authorize the addition of alcohol ; whereas , however, that practice must be strictly controlled; content for certain wines intended for direct human consumption other than sparkling wines and liqueur wines ; Whereas it is also advisable to draw up common rules consisting, in particular, in defining on a Community level the oenological practices and processes which , for the majority of the products, are the only ones authorized; whereas, in order to guarantee a certain quality level , it should be laid down that these practices and processes may only be used for the purpose of ensuring proper vinification and/or preservation ; whereas the Member States should be allowed to authorize for experimental purposes for a specific period certain oenological practices and processes not provided for in this Regulation ; Whereas a precise definition of products , in particular of table wine, which come within the scope of this Regulation is indispensable for the effective operation thereof; whereas, since compliance with the conditions laid down for the production of table wine is controllable only within the Community, the description 'table wine' should be reserved for Community-grown wine ; Whereas , in order to strengthen the provisions concerning vine-stock selection , it is important that fresh grapes other than table grapes, grape must, partially fermented grape must and new wines still in fermentation from vine varieties not included in the classification or obtained from vines planted in violation of Community or national provisions concerning new planting or replanting of vineyards should not enter into circulation within the Community ; Whereas in the light of experience it appears that the fermentation of grape juice and concentrated grape juice should be prohibited except for the purpose of obtaining certain products falling within heading No 22.07 of the Common Customs Tariff; whereas in this connection the putting on the market of wines suitable for yielding table wine which does not have the minimum actual alcoholic strength for table wine should also be prohibited ; Wliereas, with a view to maintaining a certain level of quality in the products of the wine sector and in order to discourage trade in products derived from vine varieties not included in the classification, provision should be made that only grapes from recommended or authorized vine varieties may be used for the production of grape must with fermentation arrested by the addition of alcohol, concentrated grape must, wine suitable for yielding table wine, table wine, quality wines produced in specified regions (hereinafter called 'quality wines psr') and liqueur wine; whereas for a transitional period it is however justifiable for grapes of varieties classified as temporarily authorized and Whereas coupage is a widespread oenological practice ; whereas, in view of its possible consequences, its control is necessary in order to prevent abuse ; Whereas provision should be made, during a transitional period, for an appropriate sulphur dioxide No L 54/4 Official Journal of the European Communities 5 . 3 . 79 prices on the Community market appreciably exceed the guide price ; varieties obtained from interspecific crossings (direct producer hybrids) to be regarded as suitable for yielding the products listed ; Whereas, if the volume of supplies available in the Community including imports of wine from certain third countries receiving preferential treatment for their imports of wine into the Community, is such as to disturb the Community market, measures should be taken to ensure that producers' incomes are unaffected; whereas to that end it may be necessary to decide on a special distillation of the wine; Whereas products covered by this Regulation which are imported from third countries must be subject to rules which ensure a measure of harmony with existing arrangements for Community wines ; whereas it appears necessary to provide that certain imported wines intended for direct human consumption must have a minimum actual alcoholic strength by volume corresponding to that of table wines, other than those from zones A and B ; whereas, however, delivery for direct human consumption should be allowed in respect of certain wines originating in third countries and bearing a geographical ascription, where the actual alcoholic strength by volume of such wines is at least 8-5 % vol; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aid; whereas, therefore, the provisions of the Treaty which allow the assessment of aid granted by Member States and the prohibition of aid which is incompatible with the common market should be made to apply to the wine sector; Whereas, since oenological practices in certain third countries differ from those followed in the Community, provision should be made for exceptions from the principle that only those products which have been subject to oenological practices allowed under Community rules, or, where such rules do not exist, under national rules, may be offered or delivered for direct human consumption in the Community; Whereas transitional measures may prove necessary to facilitate the transition from one marketing year to another ; Whereas it is advisable, in order to facilitate intra-Community trade and to supplement accordingly the common import arrangements , to provide for the establishment not only of the methods of analysis required to give effect to the provisions of Annexes I and II to this Regulation, but also of all those required for determining the composition of the products specified in Article 1 ; Whereas, bearing in mind the interests of consumers and the desirability of obtaining equivalent treatment for quality wines psr in third countries, provision should be made, where reciprocal arrangements can be established, whereby imported wines for direct human consumption bearing a geographical ascription and marketed in the Community may, in certain circumstances, be controlled and protected as provided for in respect of quality wines psr; Whereas fraud and misrepresentation must be punished effectively and speedily; whereas the increased volume of intra-Community trade makes it more difficult for the specialized authorities in the Member States to perform their functions ; whereas arrangements should be made for closer cooperation between the authorities concerned in the Member States in order to prevent or detect any infringement of Community provisions in the wine sector ; Whereas it should be provided that all the products specified in Article 1 must be furnished with an accompanying document when circulating within the Community; whereas for these products also the rules on designation and presentation should be adapted; Whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close cooperation between Member States and the Commission within a Management Committee ; Whereas the establishment of a single market in the wine sector entails the removal at the internal frontiers of the Community of all obstacles to the free movement of the goods in question ; Whereas there should be provision for adopting suitable measures to ensure the stability of the market when Whereas the common organization of the market in wine must take appropriate account, at the same time, 5 . 3 . 79 Official Journal of the European Communities No L 54/5 of the objectives set out in Articles 39 and 110 of the Treaty ; Whereas certain expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation shall be financed by the Community in accordance with Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( x), as last amended by Regulation (EEC) No 2788/72 (2), HAS ADOPTED THIS REGULATION: intended for the preparation of grape juice, to grape must and concentrated grape must. 4 . ( a) Definitions of alcoholic strengths shall be as set out in Annex I ; (b ) Definitions of the following shall be as set out in Annex II :  fresh grapes, grape must, grape must in fermentation, grape juice, concentrated grape juice, wine, new wine still in fermentation, wine vinegar, wine lees, grape marc, piquette, wine fortified for distillation ; and  the following Community produced products : grape must with fermentation arrested by the addition of alcohol, concentrated grape must, wine suitable for yielding table wine, table wine, liqueur wine, sparkling wine, aerated sparkling wine, semi-sparkling wine and aerated semi-sparkling wine ; ( c) Definitions of the products set out in the second indent of (b ) originating in third countries, with the exception of table wine and wine suitable for yielding table wine, shall be adopted by the Council , acting by a qualified majority on a proposal from the Commission. 5 . Quality wines psr shall be wines defined in Article 1 of Council Regulation (EEC) Nor 338 /79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3 ). Article 1 1 . The common organization of the market in wine shall comprise a price and intervention system, a system of trade with third countries , rules concerning production and for controlling planting " and rules concerning oenological processes and conditions for release to the market. 2 . It shall apply to the following products : TITLE I Prices and intervention CCT heading No Description (a ) 20.07 A I B I a ) 1 Bib) 1 Grape juice (including grape must), whether or not containing added sugar, but unfermented and not containing spirit (b ) 22.04 22.05 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol ( including mis ­ telle) (c) 08.04 A II 22.10 A Fresh grapes other than table grapes Wine vinegar (d ) 22.07 A 23.05 A 23.06 A I Piquette Wine lees Grape marc Article 2 1 . A guide price shall be fixed annually, before 1 August, for each type of table wine representative of Community production. 2 . The guide price shall be fixed on the basis of average prices recorded for the type of wine in question during the two wine-growing years preceding the date of fixing and on the basis of price trends during the current wine-growing year. 3 . As regards Title IV, only Articles 48 to 54 shall apply to grape juice and concentrated grape juice and, if H OJ No L 94, 28 . 4 . 1970, p . 13 . ( 2) OJ No L 295 , 30. 12 . 1972, p . 1 . (3 ) See page 48 of this Official Journal . No L 54/6 Official Journal of the European Communities 5 . 3 . 79 These quotations shall be recorded at the production stage on the markets in Community wine-growing regions which market a substantial proportion of their own table wine production . 3 . The guide price shall be fixed at the production stage and shall be valid from 16 December of the year in which it is fixed until 15 December of the following year. It shall be expressed, according to the type of wine, either in units of account per % vol/hl or in units of account per hi . 4 . The guide prices and the types of wine to which they apply shall be determined in accordance with the procedure laid down in Article 43 (2) of the Treaty. (b ) for table wines of types R III , A II and A III , a representative Community price (hereinafter called the 'representative price'), corresponding to the weighted average of all the average prices established; ( c) for table wines of types R I, R II and A I , a representative Community price (hereinafter called the ' representative price') corresponding to the weighted average of half the average prices established. This half shall be constituted by the lowest average prices . Where the number of average prices to be used is not a whole number, it shall be rounded up to the whole number immediately above. Where the application of the aforementioned rules results in the number of average prices to be used being less than five in the case of table wine of type R I and less than three in the case of table wines of types R II and A I, the five lowest prices and the three lowest prices respectively shall be used. However, if the total number of average prices established is lower than the said figures, all the average prices established shall be used. The weighted averages referred to in (b ) and (c) shall be calculated on the basis of the volumes to which the average prices used refer . 2 . Member States shall supply the Commission with all relevant information for fixing the prices provided for in paragraph 1 , and in particular the producer prices recorded on the representative markets for each type of table wine and the quantities to which they relate. 3 . Detailed rules for the application of this Article, and in particular the list of representative markets and the methods for recording prices , shall be adopted in accordance with the procedure laid down in Article 67 . Article 3 1 . The Council, acting by a qualified majority on a proposal from the Commission, shall fix annually before 16 December a threshold price activating the intervention system (hereinafter called the 'activating price') for each type of wine for which a guide price is fixed. 2 . The activating price shall be fixed in the light of the following factors : ( a ) the state of the market and in particular the extent of price fluctuations ; (b) the need to ensure price stability on the markets without causing structural surpluses to build up in the Community ; ( c) the quality of the harvest ; (d) the information contained in the forward estimates provided for in Article 5 . It may not, however, exceed 95 % of the corresponding guide price . 3 . The activating price shall be fixed at the same stage and shall be valid during the same period as the guide price. Article 5 1 . A forward estimate shall be drawn up before 10 December of each year for the purpose of determining the Community's resources and estimating its needs , including foreseeable imports from and exports to third countries . 2 . The forward estimate of the Community's wine resources and needs shall show the proportion of table wines and quality wines psr, respectively. 3 . For each wine-growing year, the Commission shall provide the Council with final estimates of Community resources and uses in the preceding wine-growing year. 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article 4 1 . For each type of wine for which a guide price is fixed, the Commission shall , on the basis of all the facts available to it, establish each week and publish in the 'C' series of the Official Journal of the European Communities: ( a) an average producer price (hereinafter called the ' average price') for each representative market for the relevant type of table wine ; 5 . 3 . 79 Official Journal of the European Communities No L 54/7 Article 6 1 . Producers subject to the obligations referred to in Article 39 shall be entitled to benefit from the intervention measures under this Article provided they have complied with the above obligations for a reference period to be determined . 2 . With the exception of table wines of types R III , A II and A III, table wines with an actual alcoholic strength by volume equal to or below 9-5 % vol shall be excluded from all intervention measures provided for in this Title other than those provided for in Articles 11 and 13 . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. particular because of an exceptionally abundant harvest, an imbalance appears at the beginning of the wine year in such zone or part thereof between the quantities available and the quantities that can be sold. 4 . Long-term contracts may be entered into in respect of certain types of table wine to be specified, if the estimates for a wine year show that the quantity of such wines available at the beginning of that year exceeds foreseeable requirements for that year by more than four months' consumption. For the purpose of calculating the quantity available as referred to in the first subparagraph, the quantitative effects of the distillation of wines produced from table grapes referred to in Article 41 and of the distillation decided upon beforehand under Article 40 shall be deducted. 5 . Where and for such time as long-term contracts may be entered into in accordance with paragraph 4, the application of paragraph 2 or 3 shall be suspended in respect of the same type of table wine. This suspension of application shall also apply to wines that are closely related economically to the table wine concerned. 6 . Decision to permit the conclusion of storage contracts pursuant to the second subparagraph of paragraph 2 and to paragraphs 3 and 4 shall be taken in accordance with the procedure laid down in Article 67. The same procedure shall be followed: (a) for deciding, if justified by the development of the market situation and in particular by the rate of conclusion of storage contracts, that long-term contracts may no longer be entered into even before 15 February ; (b ) for adopting other detailed rules for the application of this Article, and in particular the time limit for the decisions to be taken in accordance with the second subparagraph of paragraph 2 . 7. The Commission shall decide whether storage may or may not be entered into in accordance with the first subparagraph of paragraph 2 and whether they may no longer be entered into in accordance with the second subparagraph of paragraph 2 . Article 7 1 . A system of aid is hereby instituted for the private storage of table wine . Aid shall be granted subject to the conclusion with intervention agencies, on terms and conditions to be determined, of one of the following types of storage contract :  contracts valid for a period of three months , hereinafter called 'short-term contracts',  contracts valid for a period of nine months, concluded between 16 December and 15 February of the following year, hereinafter called 'long-term contracts'. 2 . Short-term contracts may be entered into in respect of a type of table wine only when the representative price of that table wine remains below the activating price for two consecutive weeks . They may no longer be entered into when the representative price for this type of wine is above the activating price for two consecutive weeks . If the state of the market so requires, a decision may be taken to allow short-term contracts to be concluded in respect of table wines other than those of the type for which they may be concluded in accordance with the first subparagraph, where such table wines are closely related economically to that type of table wine. Such contracts may no longer be entered into in respect of these wines when they are not permissible in respect of the type of table wine to which they are closely related economically. 3 . Independently of the provisions of paragraph 2, short-term contracts may be entered into in respect of a given wine-growing zone or part thereof when, in Article 8 1 . A system of aid is hereby instituted for the private storage of grape must and concentrated grape must. Private storage aid shall be granted subject to the conclusion with the intervention agencies, on terms and conditions to be determined, of one of the following types of storage contract : No L 54/8 Official Journal of the European Communities 5 . 3 . 79 Article 10 1 . Where the foreseeable size of stocks held by producers at the end of the marketing year and the prospects for the following harvest indicate that difficulties may arise in storing that harvest, it may be decided to grant aid for the re-storage of table wines which are the subject of short-term or long-term storage contracts. 2 . Detailed rules for the application of paragraph 1 , in particular as regards the period of application, the contracts to which the provisions of that paragraph shall apply, the amount of aid and the conditions of re-storage shall be laid down in accordance with the procedure provided for in Article 67.  contracts valid for a period of three months, hereinafter called 'short-term contracts',  contracts valid for a period of nine months , hereinafter called 'long-term contracts'. 2 . If the market situation so requires , and in particular :  when preventive distillation is decided on pursuant to Article 11 , the conclusion of short-term contracts may be permitted between 1 September and 15 December following;  when a decision is taken to allow long-term private storage contracts for table wines to be concluded, the conclusion of long-term contracts may be permitted between 16 December and the end of the February following. However, grape must intended for the production of grape juice may be excluded from this option. 3 . The decision to allow the conclusion of storage contracts in accordance with paragraph 2 and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. Article 9 1 . As soon as private storage aid measures take effect the intervention agencies designated by Member States shall conclude with producers who so request storage contracts for the wines and musts covered by such measures . 2 . The conclusion of storage contracts shall be subject to conditions relating in particular to the quality of the products in question. 3 . For table wines, storage contracts may contain provision for the termination of aid payments and of the producer's corresponding obligations in respect of all or part of the quantities stored if, for two consecutive weeks, the representative price of the type of table wine concerned is equal to or above the guide price for that type of table wine. 4 . The amount of private storage aid may cover only technical storage costs and interest charges, both of which shall be fixed at a standard rate. However, for long-term storage contracts, the amount thus determined may be increased by not more than 20 % to take account of the risks inherent in such contracts . For concentrated grape musts this amount may be adjusted by a coefficient corresponding to the degree of concentration. 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article 1 1 1 . Where, during the period 1 September to 15 December following, the quantity of table wines of all types under storage contracts is equal to or greater than seven million hectolitres, preventive distillation may be decided on for all wines, except:  wines produced from table grapes ,  wines produced from varieties of vines obtained from interspecific crossings (direct producer hy ­ brids) falling into the category of provisionally authorized varieties,  wines suitable for producing certain potable spirits obtained from wine with a registered designation of origin. 2 . The buying-in price for wines delivered for distillation under paragraph 1 shall be 55 % of the guide price for table wines of type A I which comes into force in the same year as that of the harvest. However, for the 1978 harvest the buying-in price shall be fixed at 60 % of the guide price referred to in the preceding subparagraph. The price paid by the distiller may not be lower than the buying-in price. 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 1 and in particular concerning:  the conditions under which distillation may be carried out,  the criteria for determining the amount of aid which will enable the distilled products to be disposed of. 4 . The decision to carry out the distillation referred to in paragraph 1 and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. 5 . 3 . 79 No L 54/9Official Journal of the European Communities Article 12 1 . Where the market support measures referred to in this Regulation are inadequate and where the representative price of a type of table wine remains lower than the activating price for three consecutive weeks, additional measures applicable to holders of long-term storage contracts for the type of table wine in question shall be taken to maintain prices at a level higher than the activating price. 2 . The additional measures referred to in paragraph 1 shall become applicable at the normal date of expiry of the storage contracts concerned and in respect of wines which , when taken out of storage, comply with conditions to be laid down. These measures may consist in particular :  in storage of the wines in question during a period to be determined in accordance with the conditions laid down for long-term storage,  in the distillation of these wines, or of a corresponding quantity thereof, at the activating price obtaining at the time when these long-term storage contracts are concluded. Such measures may be combined. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 2 and in particular concerning :  the conditions under which distillation may be carried out,  the criteria for determining the amount of aid which will enable the distilled product to be disposed of. 4 . The decision to introduce the measures referred to in paragraph 1 and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. 5 . The provisions of this Article shall apply to the 1978/79 and 1979/80 wine years. paid by the distiller may not be less than the buying-in price. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 1 and in particular concerning :  the conditions under which this distillation may be carried out,  the criteria for determining the amount of aid so as to enable the distilled products to be disposed of. 4. The decision to carry out the distillation referred to in paragraph 1 and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. Article 14 1 . If it appears necessary, on the basis of crop forecasts , to enrich a considerable proportion of production, an aid may be granted for concentrated grape must produced within the Community which is used to increase the alcoholic strength referred to in Article 32 hereof and Article 8 (2 ) of Regulation (EEC) No 338/79 . The grant of this aid may be reserved for concentrated grape must produced in wine-growing zone C III if the current trade patterns in concentrated grape must and blending wines cannot be guaranteed without this measure. 2 . The amount of and conditions for aid as well as any other arrangements for applying this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article IS 1 . Where application of the market support measures provided for in this Regulation is unlikely to be effective in restoring price levels, the Council, acting by a qualified majority on a proposal from the Commission, shall adopt provisions concerning the distillation of table wines . 2 . Such measures shall state the conditions under which distillation may be carried out and shall fix the price of the wine delivered for distillation . These conditions, which may be varied according to the wine-growing zone : (a ) shall be such as to ensure that the balance of the market in ethyl alcohol is not adversely affected ; (b) shall not be such as to encourage the production of wine of insufficient quality. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article 13 1 . In years in which the harvest of wine suitable for producing certain potable spirits obtained from wine with a registered designation of origin exceeds the volume of wine used for this purpose in the previous wine year by one million hectolitres, it may be decided that the wines in question may be distilled. 2 . The buying-in price for wine delivered for distillation under paragraph 1 shall be that laid down in Article 40 (3 ) for the wine year concerned. The price No L 54/10 Official Journal of the European Communities 5 . 3 . 79 TITLE II Trade with third countries Article 16 1 . Imports into the Community of any of the products specified in Article 1 (2 ) (a ) and (b ) shall be conditional on the production of an import licence. Exports of any of the products referred to in Article 1 (2 ) may be made conditional on the production of an export licence. 2 . Member States shall issue a licence to any applicant upon request irrespective of the place of his establishment in the Community. Licences shall be valid throughout the Community . The issue of such licences shall be conditional on the provision of a security guaranteeing the obligation to import or export during the period of validity of the licence. Such security shall be forfeited in whole or in part if the transaction is not effected, or is only partially effected, within that period. 3 . The list of products for which export licences are required shall be determined in accordance with the procedure laid down in Article 67. The period of validity of licences and other detailed rules for the application of this Article shall be determined in accordance with the same procedure. Reference prices shall also be fixed in respect of:  grape juice (including grape must) falling within subheading 20.07 B I of the Common Customs Tariff,  concentrated grape juice (including grape must) falling within subheadings 20.07 A I and B I of the Common Customs Tariff,  grape must with fermentation arrested by the addition of alcohol within the meaning of Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff,  wine fortified for distillation within the meaning of Additional Note 4 (b ) to Chapter 22 of the Common Customs Tariff,  liqueur wine within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff. Where wines are presented in containers of two litres or less, the reference price shall be increased by a fixed amount corresponding to the normal packaging cost. Special reference prices may be fixed in respect of the products referred to in the first and third subparagraphs if they have special characteristics or are intended for special uses . Reference prices shall be valid from 16 December of the year in which they are fixed until 15 December of the following year. 2 . In respect of each product for which a reference price is fixed, a free-at-frontier offer price for all imports shall be determined on the basis of all available information. If exports from one or more third countries are effected at abnormally low prices, lower than the prices ruling in other third countries, a second free-at-frontier offer price shall be determined for exports from these other countries . 3 . Where the free-at-frontier offer price for a product for which a reference price is fixed plus the customs duties actually charged is lower than the reference price for that product, imports of that product shall be subject to a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus the customs duties actually charged. However, the countervailing charge shall not be levied on imports from third countries which are prepared and in a position to guarantee that the price for imports of products originating in and coming from their territory will not be lower than the reference price less the customs duties actually charged and that any deflection of trade will be avoided. Article 17 1 . A reference price shall be fixed annually before 16 December for the following products in bulk form:  red wine,  white wine, falling within subheading 22.05 C of the Common Customs Tariff. These reference prices, expressed in units of account per % vol/hl or in units of account per hi, shall be fixed on the basis of the guide prices for the types of red and white table wine most representative of Community production, plus the costs incurred in bringing Community wines to the same marketing stage as imported wines . 5 . 3 . 79 Official Journal of the European Communities No L 54/ 11 future imports originating in those countries that have failed to observe the free-at-frontier reference price shall not benefit from the preferential duty. 6 . Any measures adopted on the basis of Article 17 and the measures referred to in paragraph 5 above shall be the subject of a monthly review in accordance with the procedure laid down in Article 67 . 7. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. These rules shall in particular specify the factors that are to be taken into consideration in establishing the free-at-frontier offer price for each import. 8 . The Commission shall fix the free-at-frontier reference price according to the origin of the imported products . A decision may be taken not to levy all or part of the countervailing charge on imports of certain quality wines produced in third countries . 4 . Where it is impossible to determine a free-at-frontier offer price for a product for which a reference price has been fixed, a derived countervailing charge shall be fixed. The derived countervailing charge shall be established by multiplying the countervailing charge valid for a product closely related economically to the product concerned by a coefficient established by reference to the ratio existing on the Community market between the average prices of the product concerned. 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article . 6 . Reference prices, countervailing charges and detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article 19 1 . In addition to the customs duties and countervailing charge referred to in Article 17 (3 ), a levy on added sugar content shall be charged on imports of the products referred to in Article 1 (2 ) (a) falling within subheadings 20.07 A I b) 1 , B I b ) 1 aa ) 11 and B I b ) 1 bb ) 11 of the Common Customs Tariff, such levy to be established as specified in the following paragraphs. 2 . The levy, per 100 kilograms net weight of imported product, shall be equal to the difference between : ( a ) the average of the threshold prices for one kilogram of white sugar fixed for each of the three months of the quarter for which the said difference is to be determined, and (b ) the average of the cif prices for one kilogram of white sugar adopted for fixing the levies applicable to white sugar, calculated over a period comprising the first 15 days of the month immediately preceding the quarter for which the difference is to be determined and the two months immediately preceding that month, that difference being multiplied by the figure shown in column 1 of Annex VI for the product in question . If the amount specified in (b ) is higher than that specified in (a), no levy shall be charged. 3 . The difference as specified in paragraph 2 shall be determined by the Commission for each quarter of the calendar year. 4 . If the threshold price referred to in paragraph 2 (a) is altered during any quarter, the Council , acting by a qualified majority on a proposal from the Commission, Article 18 1 . For the purposes of this Regulation, free-at-frontier reference price means the reference price referred to in Article 17 less customs duties actually levied . 2 . Member States shall inform the Commission of individual cases of failure to observe the free-at-frontier reference price in respect of imports of wine originating in the third countries referred to either in the second subparagraph of Article 17 (3 ) or in the following paragraph of this Article . 3 . Any import of wines falling within the Common Customs Tariff heading No 22.05 and originating in third countries granted preferential tariff concessions , provided the free-at-frontier reference price is observed, shall not benefit from the preferential duty in the event of failure to observe this price. 4 . Without prejudice to any other methods that may be used to check the reference price, granting of the tariff concessions referred to in paragraph 3 shall be subject to presentation of a document issued by the competent authorities of the exporting country certifying that the free-at-frontier reference price has been observed. 5 . If the cases referred to in paragraph 2 are significant as regards imports of wines originating in third countries referred to in paragraph 3 and without prejudice to any measures that may be adopted on the basis of Article 17, it shall be decided, in accordance with the procedure laid down in Article 67 , that any No L 54/12 Official Journal of the European Communities 5 . 3 . 79 shall decide whether the difference should be adjusted and, if so, shall prescribe the measures to be taken to that end. 5 . If, on the 15th day of the month preceding the quarter for which the difference as specified in paragraph 2 is to be determined, a factor necessary for the calculation of that difference is not known, the Commission shall calculate the difference using in place of the missing factor the figure taken into consideration in calculating the difference applicable during the current quarter. A corrected difference shall be determined by the Commission and shall be operative from the 16th day at the latest following the day on which the missing factor becomes known. If, however, the factor in question does not become known until after the beginning of the last month of the quarter in question, the difference shall not be corrected. 6 . If the added sugar content per 100 kilograms net weight of imported product, as determined in accordance with paragraph 8 , is less by two kilograms or more than that content as expressed by the figures shown in column 1 of Annex VI for the product in question and if the importer so requests, the levy shall be calculated per 100 kilograms net weight of imported product by multiplying the difference specified in paragraph 2 by a figure representing the added sugar content as defined in paragraph 8 . 7. If the added sugar content per 100 kilograms net weight of imported product, as determined in accordance with paragraph 8 , is higher by three kilograms or more than that content as expressed by the figure shown in column 1 of Annex VI, the levy shall be calculated in accordance with paragraph 6. 8 . The figure to be regarded as representing the added sugar content shall be that obtained by refractometry as described in Annex III to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( 1), as amended by Regulation (EEC) No 1152/78 (2), multiplied by the factor 0-95 in the case of the grape juices specified in Annex VI to this Regulation, minus the figure shown in column 2 of that Annex for the product in question . 9 . Detailed rules for the application of paragraphs 1 to 8 shall be adopted as necessary in accordance with the procedure laid down in Article 67. 10 . The Council , acting by a qualified majority on a proposal from the Commission, may amend Annex VI . Article 20 1 . To the extent necessary to enable the products listed in Article 1 (2 ) to be exported in economically significant quantity on the basis of the prices for those products on the world market, the difference between those prices and prices in the Community may be covered by an export refund. The Council may limit the application of the provisions of this paragraph in accordance with the procedure laid down in para ­ graph 3 . 2 . The refund shall be the same for the whole Community. It may be varied according to use or destination. The refund shall be granted on application by the party concerned. 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the granting of export refunds and criteria for fixing the amount of such refunds. 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. Refunds shall be fixed at regular intervals in accordance with the same procedure. 5 . Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period. Article 21 1 . A refund shall be granted in respect of exports to third countries of sugars falling within heading No 17.01 and of glucose and glucose syrup falling within subheading 17.02 B II, whether or not in the form of products falling within subheading 17.02 B I, incorporated in the products falling within subheadings 20.07 A I b ) 1 , B I b ) 1 aa) 11 and B I b ) 1 bb ) 11 of the Common Customs Tariff. The refund shall be granted on application by the party concerned. 2 . The refund to be granted per 100 kilograms net weight of exported product shall be equal :  in the case of raw sugar and white sugar, to the refund, fixed per kilogram of sucrose in accordance with Article 19 of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (3 ), as last amended by Regulation (EEC) No 1396/78 (4), and (!) OJ No L 73 , 21 . 3 . 1977, p. 1 . ( 2) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3 ) OJ No L 359, 31 . 12 . 1974, p. 1 . ( 4 ) OJ No L 170, 27. 6 . 1978 , p. 1 . 5 . 3 . 79 Official Journal of the European Communities No L 54/ 13 4. The accuracy of the declarations referred to in the preceding paragraphs shall be subject to control by the competent authorities of the Member State concerned. 5 . Detailed rules for the application of this Article shall be adopted as necessary in accordance with the procedure laid down in Article 67. Article 23 To the extent necessary for the proper working of the common organization of the market in wine, the Council , acting by a qualified majority on a proposal from the Commission, may prohibit, in whole or in part, the use of inward processing arrangements in respect of some or all of the products listed in Article 1 (2 ). with the provisions adopted in implementation thereof for the products specified in Article 1 ( 1 ) ( d) of that Regulation, multiplied by a figure expressing the quantity of sucrose utilized per 100 kilograms net weight of finished product,  in the case of glucose and glucose syrup, to the respective refunds fixed for those products in accordance with Article 16 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( J ), as last amended by Regulation (EEC) No 1254/78 (2 ), and with the provisions adopted in implementation thereof, multiplied by a figure expressing the quantity of glucose or glucose syrup utilized per 100 kilograms net weight of finished product. The figures expressing the quantities of sucrose, glucose or glucose syrup shall be determined on the basis of the declaration provided for under Article 7 of Regulation (EEC) No 516/77. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting refunds . 4 . Detailed rules for the application of this Article shall as necessary be adopted in accordance with the procedure laid down in Article 67 . Article 22 1 . The levy referred to in Article 19 ( 1 ) and the refund referred to in Article 21 shall be those applicable on the day of importation or exportation. Article 24 1 . The Common Customs Tariff is amended in accordance with Annex V. The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation; the tariff nomenclature resulting from the application of Annex V to this Regulation shall be incorporated in the Common Customs Tariff. 2 . Save as otherwise provided in this Regulation or by the Council , acting by a qualified majority on a proposal from the Commission, the following shall be prohibited : (a) the levying of any charge having effect equivalent to a customs duty, subject to the provisions of Article 2 of Council Regulation (EEC) No 541 /70 of 20 March 1970 relating to the agriculture of the Grand Duchy of Luxembourg ( 3), as last amended by Regulation (EEC) No 3266/76 (4); (b ) the application of any quantitative restriction or measure having equivalent effect. The restriction of import or export licences to a specified category of those entitled to receive them shall be one of the measures considered as having effect equivalent to a quantitative restriction. Article 25 1 . Imports of products listed in Article 1 (2 ) to which alcohol has been added, with the exception of products corresponding to those originating in the Community in 2 . To qualify for the refund referred to in Article 21 the products specified in that Article must be accompanied by a declaration from the party concerned indicating the amounts of sucrose, glucose and glucose syrup incorporated therein . 3 . Where the provisions of Article 19 (6 ) and (7) apply, the products listed in paragraph 1 of that Article must be accompanied by a declaration from the importer indicating the added sugar content established by the method described in Article 19 ( 8 ); however, where this condition is not fulfilled Article 19 (6 ) shall not apply. (*) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) OJ No L 156, 14. 6 . 1978 , p. 1 . ( 3 ) OJ No L 68 , 25 . 3 . 1970, p. 3 . (4 ) OJ No L 356, 29 . 12 . 1976, p . 13 . No L 54/ 14 Official Journal of the European Communities 5 . 3 . 79 Article 28 1 . Each year : ( a ) producers of must and wine shall declare the quantities they have produced during the year ; (b ) producers of must and wine, and merchants other than retailers , shall declare their stocks of must and wine, whether from the current year's harvest or from the harvest of preceding years . Must and wine imported from third countries shall be stated sepa ­ rately. respect of which such addition is allowed in application of Article 42 ( 1 ) and (2), shall be prohibited. 2 . Detailed rules for the application of this Article, and in particular the conditions under which products are considered as corresponding, shall be adopted in accordance with the procedure laid down in Article 67 . Article 26 1 . If by reason of imports or exports the Community market in one or more of the products listed in Article 1 (2 ) experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. In assessing whether the situation justifies the application of such measures, account shall be taken in particular: - - ^ -- ( a) of the quantities for which import licences have been issued or requested and of the information provided by the forward estimate ; (b ) of the extent of any intervention measures . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt rules for the application of this paragraph and define the cases in which and the limits within which Member States may take protective measures . 2 . If the situation mentioned in paragraph 1 arises, the Commission shall , at the request of a Member State or on its own initiative, decide upon the necessary measures ; the measures shall be communicated to the Member States and shall be immediately applicable . If the Commission receives a request from a Member State, it shall take a decision thereon within 24 hours following the receipt thereof. 3 . The measures decided upon by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communicated. The Council shall meet without delay. Acting by a qualified majority it may amend or repeal the measures in question . 2 . So long as the development of the common wine-growing policy does not require stock declarations to be made before the harvest on a date fixed in accordance with the procedure laid down in Article 67 , the harvest and stock declarations shall be made simultaneously not later than 3 1 December in each Member State. 3 . This provision shall not affect the maintenance in certain Member States of two different dates, one for stock declarations and the other for harvest declarations , provided that the information collected is adjusted in such a way that its use at Community level remains possible. 4 . Detailed rules for the application of Articles 27 and 28 shall be adopted in accordance with the procedure laid down in Article 67 . Article 29 1 . The following shall be prohibited : ( a) aid for new planting of vineyards ; (b ) aid for replanting which has the effect of increasing wine production beyond the levels resulting from the rationalization of wine-growing and affords no qualitative improvement in production . 2 . However, the granting of national aid may be authorized, case by case, in accordance with the procedure laid down in Article 67 if such aid relates to wine-growing regions for which : (a) wine-growing provides a major element of agricultural income ; (b) the granting of such aid is likely to improve that income. TITLE III Rules concerning production and for controlling planting Article 27 Member States shall keep a check by annual surveys on areas for the production of vegetative propagation material for vines. Article 30 1 . The Council , acting by a qualified majority on a proposal from the Commission shall adopt general rules 5 . 3 . 79 Official Journal of the European Communities No L 54/15 for the classification of vine varieties . These rules shall in particular provide for :  a classification of such vine varieties, by administrative units or parts thereof, into recommended varieties, authorized varieties and provisionally authorized varieties,  the possibility for a Member State to derogate from the provisions of paragraph 2 with a view to investigating the suitability of a vine variety for its environment, undertaking scientific research , selective crossing and hybridization, or the production of material for the vegetative propagation of grape vines for export. 2 . Without prejudice to any more restrictive Community provisions, only recommended varieties and authorized vine varieties may be used for new planting, replanting or grafting in the Community. 3 . The withdrawal from cultivation of areas planted with : (a) vine varieties classified, on 31 December 1976, as temporarily authorized varieties, must be completed :  before 31 December 1979 for varieties obtained from interspecific crossings (direct producer hybrids),  before 31 December 1983 for other varieties ; (b ) vine varieties classified as temporarily authorized after 31 December 1976 must be completed within 15 years from the date on which the variety was thus classified. The further cultivation of vine varieties which are not classified is prohibited. 4 . The classification of vine varieties and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. The Member States shall send to the Commission annually before 15 January, on the basis of the notifications referred to in paragraph 1 , a national plan showing :  the areas which are intended for planting, replanting, grubbing-up or cessation of cultivation,  the areas which have been planted, replanted, grubbed-up or the cultivation of which has ceased,  the developments in production potential shown by these notifications. The plan referred to in the third subparagraph shall be submitted in respect of the following geographical units :  in the Federal Republic of Germany: the wine-growing regions defined in accordance with Article 2 of Regulation (EEC) No 338 /79,  in France : the departments or groups of departments listed in the Annex to Regulation (EEC) No 357/79 (*),  in Italy : the regions listed in Annex III ,  in the other Member States concerned : their entire national territory. The Member States may exempt the natural or legal persons or group of persons referred to in the first subparagraph from making the notifications referred to in the second indent of this paragraph if they possess the information as a result of other declarations made on the basis of official provisions . 2 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt before 31 December 1979 the necessary measures for declarations relating to the planting, replanting, grubbing-up or cessation of cultivation of vines which shall be applicable from 1 April 1980 . 3 . Each year, before 1 April, the Commission shall submit a report to the Council recording, in particular, the ratio between production and utilization and estimating foreseeable changes in that ratio. 4 . This report shall be drawn up in particular : ( a) until 31 March 1980, on the basis of the plans referred to in the third subparagraph of para ­ graph 1 ; (b ) as from 1 April 1980, on the basis of the statistical surveys of the areas under vines provided for in Regulation (EEC) No 357/79 . Article 3 1 1 . Until 31 March 1980, any natural or legal person or group of persons who, during the current wine-growing year :  intends to plant, replant, grub-up or definitively cease to cultivate vines,  has planted, replanted, grubbed-up or definitively ceased to cultivate vines, shall be obliged to notify the competent authority of the Member State concerned by a date to be determined by the authority in question. The competent authority of the Member State concerned shall acknowledge receipt of the notification referred to in the first subparagraph by issuing a licence. i 1) See page 24 of this Official Journal . No L 54/16 Official Journal of the European Communities 5 . 3 . 79 5 . If that report shows that production is tending to exceed foreseeable utilization and, as a consequence, is liable to endanger the income of wine growers, the Council shall adopt, in accordance with the procedure laid down in Article 43 (2) of the Treaty, within the framework of a compulsory Community plan, the provisions regarding new planting and replanting of vines which are necessary to prevent the formation of structural surpluses. 6 . The provisions of this Article shall not prevent the application of more restrictive national regulations regarding new planting and replanting of vines . 7 . Detailed rules for the application of paragraph 1 , 3 and 4 shall be adopted in accordance with the procedure laid down in Article 67. January 1980 for products obtained from production areas to be determined and obtained from red vine varieties to be determined. 2 . In years when climatic conditions have been exceptionally unfavourable, the alcoholic strength by volume provided for in the third subparagraph of paragraph 1 may be increased to the following level :  wine-growing zone A: 4-5 % vol,  wine-growing zone B : 3-5 % vol. The limit referred to in the first indent of the preceding subparagraph shall be increased to 5 % vol until 31 January 1980 for products coming under the fourth subparagraph of paragraph 1 . 3 . The wine-growing zones referred to in this Article are those set out in Annex IV. 4 . Detailed rules for the application of this Article, and in particular the decisions authorizing the increases provided for in paragraph 2, shall be adopted in accordance with the procedure laid down in Article 67. TITLE IV Rules concerning oenological processes and conditions for release to the market Article 32 1 . Where climatic conditions have made it necessary in certain wine-growing zones of the Community, the Member States concerned may permit the natural alcoholic strength by volume, actual or potential, of fresh grapes, grape must, grape must in fermentation, and new wine still in fermentation, obtained from the vine varieties covered by Article 49, as well as of wine suitable for yielding table wine and table wine, to be ' increased. The products referred to in the first subparagraph may not be subjected to an increase in natural alcoholic strength by volume unless their minimum natural alcoholic strength by volume is as follows :  in wine-growing zone A: 5 % vol,  in wine-growing zone B : 6 % vol,  in wine-growing zone C I (a): 7-5 % vol, Article 33 1 . The increase in natural alcoholic strength by volume provided for in Article 32 may only be effected : (a) in respect of fresh grapes , grape must in fermentation or new wine still in fermentation, by adding sucrose or concentrated grape must ; (b) in respect of grape must, by adding sucrose or concentrated grape must or by partial concentration ; (c) in respect of wine suitable for yielding table wine and table wine, by partial concentration through cooling. 2 . The processes mentioned in paragraph 1 shall be mutually exclusive. 3 . The addition of sucrose provided for in paragraph 1 (a) and (b) may only be made by sugaring in the dry and only in wine-growing regions in which it is traditionally or exceptionally practised in accordance with legislation existing on 8 May 1970 . However, until 30 June 1979, sucrose may be added in aqueous solution in certain wine-growing regions of wine-growing zone A, provided that the increase in volume of the product to which the solution is added does not exceed 15 % . 4 . The addition of concentrated grape must shall not have the effect of increasing the initial volume of fresh crushed grapes, grape must, grape must in fermentation  in wine-growing zone C I (b): 8 % vol,  in wine-growing zone C II : 8-5 % vol,  in wine-growing zone C III : 9 % vol. The increase in minimum natural alcoholic strength by volume shall be effected according to the oenological processes referred to in Article 33 and may not exceed the following limits :  in wine-growing zone A: 3-5 % vol,  in wine-growing zone B : 2-5 % vol,  in wine-growing zone C : 2 % vol . The limit referred to in the previous subparagraph for wine-growing zone A shall be raised to 4 % vol until 3 1 5 . 3 . 79 Official Journal of the European Communities - No L 54/ 17 2 . In years when climatic conditions have been exceptional :  additional acidification may be authorized up to a limit of 1-50 g/l expressed in tartaric acid, or 20 milliequivalents:  for the products referred to in paragraph 1 originating from zones C II and C III ,  or for wine from the same wine-growing zones , provided that acidification is carried out in the installations of the person who used the grapes and grape must from which the wine originated,  acidification of the products referred to in paragraph 1 may be authorized in wine-growing zones C I (a) and C I (b) in the conditions referred to in paragraph 1 in the case of zones C II and C III,  partial deacidification of wine from wine-growing zones A, B, C I (a), C I (b) and C II may be authorized provided that the deacidification is carried out in the installations of the person who used the grapes and grape must from which the wine originated. 3 . Acidification and enrichment, except by way of derogation to be decided case by case, and acidification and deacidification of one and the same product shall be mutually exclusive processes. 4 . The authorizations pursuant to paragraph 2, the derogations referred to in paragraph 3 and the other detailed rules for the application of this Article, and in particular the conditions under which the operations referred to in paragraph 2 may be carried out, shall be adopted in accordance with the procedure laid down in Article 67. or new wine still in fermentation by more than 1 1 % in wine-growing zone A, 8 % in wine-growing zone B and 6-5 % in wine-growing zones C. If Article 32 (2 ) is applied, the limits on increases of volume shall be raised to 15 % in wine-growing zone A and to 1 1 % in wine-growing zone B. 5 . The subjection to concentration of grape must, of wine suitable for yielding table wine or of table wine shall not have the effect, of reducing the initial volume of these products by more than 20 % and in no case shall it increase by more than 2 % vol their natural alcoholic strength by volume. 6. In no case shall the abovementioned processes have the effect of raising to more than 11-5 % vol in wine-growing zone A, 12 % vol in wine-growing zone B, 12-5 % vol in wine-growing zones C I ( a) and C I (b), 13 % vol in wine-growing zone C II and 13-5 % vol in wine-growing zone C III, the total alcoholic strength by volume of the fresh grapes, grape must, grape must in fermentation, new wine still in fermentation , wine suitable for yielding table wine or table wine subjected to those processes . However, for red wine, the total alcoholic strength by volume of the products mentioned in the first subparagraph may be raised to 12 % vol in wine-growing zone A and 12.5 % vol in wine-growing zone B. 7 . Wine suitable for yielding table wine and table wine may not be concentrated when the products from which they were obtained have themselves been subjected to the processes mentioned in paragraph 1 (a) and (b). 8 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . Article 35 1 . The sweetening of table wine shall only be authorized : (a) with grape must which has at most the same total alcoholic strength by volume as the table wine in question , if the fresh grapes, grape must, grape must in fermentation, new wine still in fermentation or wine suitable for yielding table wine, or the table wine itself, have been subjected to one of the processes mentioned in Article 33 ( 1 ); (b) with concentrated grape must or grape must, provided that the total alcoholic strength by volume of the table wine in question is not raised by more than 2 % vol, if the products mentioned under (a) have not been subjected to one of the processes mentioned in Article 33 ( 1 ). 2 . The sweetening of imported wines intended for direct human consumption and bearing a geographical ascription shall be forbidden within the territory of the Community. Article 34 1 . Fresh grapes, grape must, grape must in fermentation and new wine still in fermentation may be the subject of:  partial deacidification in wine-growing zones A, B, C I (a) and C I (b),  acidification and deacidification in wine-growing zone C II, subject to the provisions of paragraph 3 ,  acidification in wine-growing zone C III . Acidification may only be carried out subject to an upper limit of 1-50 g/l expressed in tartaric acid, or 20 milliequivalents. Moreover, grape must intended for concentration may be the subject of partial deacidification. No L 54/18 Official Journal of the European Communities 5 . 3 . 79 from the closing dates laid down in paragraph 2, first subparagraph, shall be adopted in accordance with the procedure laid down in Article 67. The sweetening of imported wines other than those referred to in the first subparagraph shall be subject to rules to be determined. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. Article 3 7 The application of Articles 32 to 36 to products harvested in Community regions not included within the wine-growing zones specified in Annex IV shall be determined in accordance with the procedure laid down in Article 67. Article 38 Except by way of derogation decided by the Council , acting by a qualified majority on a proposal from the Commission, the mixing of fresh grapes, grape must, grape must in fermentation or new wines still in fermentation , not possessing the characteristics prescribed for making wine suitable for yielding table wine or for making table wine, with products suitable for yielding such wines or with table wine may not furnish wine suitable for yielding table wine or table wine. Article 3 6 1 . None of the processes mentioned in Articles 33 and 34 shall be authorized unless carried out as a single operation at the time when the fresh grapes, grape must, grape must in fermentation or new wine still in fermentation are being turned into wine suitable for yielding table wine or into table wine, and in the wine-growing zone where the fresh grapes used have been harvested. The same shall apply to the concentration, acidification and deacidification of wines suitable for yielding table wines and of table wines. Each of the processes referred to in the first subparagraph must be notified to the competent authorities . The same shall apply in respect of the quantities of sucrose or concentrated grape must held in the exercise of their profession by natural or legal persons, or groups of persons, in particular producers, bottlers, processors, and merchants to be determined, at the same time and in the same place as fresh grapes , grape must, grape must in fermentation or wine in bulk. The notification of these quantities may, however, be replaced by entry in a goods inwards and stock utilization register. 2 . Those processes, with the exception of those referred to in Article 34 (2), first and third indents, may, subject to derogation justified by exceptional climatic conditions, only be carried out :  before 1 January, in wine-growing zones C,  before 16 March, in wine-growing zones A and B, and only for products of the wine harvest immediately preceding those dates . However,  concentration by cooling may be practised throughout the year,  the processes referred to in the first indent of Article 34 (2 ) may be carried out only before 16 May and only on products of the wine harvest immediately preceding that date,  the processes referred to in the third indent of Article 34 (2 ) may be carried out only before 16 June, and only on products of the wine harvest immediately preceding that date . 3 . Detailed rules for the application of this Article, and in particular exemptions from the obligation contained in paragraph 1 , second subparagraph, and derogations Article 39 1 . The overpressing of grapes , whether or not crushed, and the pressing of wine lees shall be prohibited, as also the refermentation of grape marc for purposes other than distillation . 2. With the exception of the producers referred to in paragraph 5 and except by way of derogation save as otherwise decided by the Council, acting by a qualified majority on a proposal from the Commission, any natural or legal person or group of persons manufacturing wine shall be required to distil the grape marc and wine lees relating to such manufacture or, failing that, a corresponding quantity of wine from his or their own production. Where those subject to the obligation to distil referred to in the first subparagraph do not hold all or part of the by-products connected with the production of wine, they shall be discharged from this obligation in respect of the quantities for which they supply proof that distillation was effected by the individuals who supplied them with the grape must, grape must in fermentation or new wine still in fermentation. The Member States shall decide on the measures necessary to ensure fair implementation of the second subparagraph with respect to the relationship between those who produced the wine and those who supplied the products connected therewith. 5 . 3 . 79 No L 54/ 19Official Journal of the European Communities 3 . The quantities of alcohol contained in products delivered for distillation in accordance with paragraph 2 shall be 10 % at most of the volume of alcohol naturally contained in the products used for the production of wine. The assessment of that volume shall be made on the basis of a standard natural minimum alcoholic strength by volume laid down for each wine year in each wine-growing zone. 4 . Those subject to the obligation to distil referred to in paragraph 2 may under certain conditions discharge this obligation :  by using the lees, the marc, or where appropriate the wine, concerned for the production of potable spirits, or  by the withdrawal under supervision of the by-products of wine-making. 5 . Producers whose vineyards are situated in wine-growing zone A or in the German part of wine-growing zone B shall not be subject to the obligation to distil laid down in paragraph 2 . 6 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt provisions concerning the distillation of the products concerned and in particular :  the price to be paid, according to their alcohol content, for marc, lees and any wine delivered for distillation,  the criteria for fixing the amount of aid at a level which will enable the distilled products to be disposed of,  the proportion of the cost incurred by the intervention agencies to be financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ,  detailed rules governing the application of the provisions of paragraph 4 . Under the same procedure the Council may exempt certain production regions from the obligation laid down in paragraph 2 . 7. Detailed rules for the application of this Article, and in particular the standard natural alcoholic strength by volume referred to in paragraph 3 , shall be adopted in accordance with the procedure laid down in Article 67 . ensure that each region of the Community bears a fair share of the obligation and that the obligatory distillation of wines obtained from table grapes provided for in Article 41 is taken into account. A decision may be taken to adjust the additional rate according to area on the basis of one or more of the following criteria :  the yield per hectare,  the vine variety,  the colour or the type of the wine,  the alcoholic strength by volume. 2 . The increase referred to in paragraph 1 shall apply to all wine producers except those :  whose vineyards are situated in the Italian parts of zones C,  who produce quality wines psr; the exception shall relate to the part of their production to which this designation applies,  who are exempt under Article 39 (2 ) and (5 ) and the second subparagraph of (6). 3 . The buying-in price for wine delivered for distillation under paragraph 1 shall be 50 % of the guide price for table wine of type A I which enters into force in the year of the harvest concerned. For the 1978/79 wine year, it shall be 55 % of the guide price referred to in the preceding subparagraph. The price paid by the distiller may not be lower than the buying-in price. 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 3 , and in particular :  the conditions under which distillation may be carried out,  the criteria for fixing the amount of aid at a level which will enable the distilled products to be disposed of. 5 . The decision fixing the additional rate provided for in paragraph 1 and the detailed rules for applying this Article shall be adopted in accordance with the procedure laid down in Article 67 .Article 40 1 . The quantities of alcohol specified in Article 39 (3 ) may be increased. The additional rate to be fixed shall be not higher than 6 % . It shall be fixed before 16 December of each year on the basis of data contained in the forward estimate. The rate actually applied must however be such as to Article 41 1 . Except where a derogation has been decided on, wines made from table grapes belonging to varieties not listed as wine grapes in the Classification of vine varieties for the administrative unit in which they No L 54/20 Official Journal of the European Communities 5 . 3 . 79 originate may only be transported to a distillery for the purposes of distillation. 2 . The buying-in price for wine delivered for distillation under paragraph 1 shall be 50 % of the guide price for table wine of type A I which enters into force in the year of the harvest concerned. However, for the 1978/79 wine year, it shall be 55 % of the guide price referred to in the preceding subparagraph. The price paid by the distiller may not be less than the buying-in price . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 1 and in particular concerning:  the conditions under which distillation may be carried out,  the criteria for fixing the amount of aid at a level which will enable the distilled products to be disposed of. 4. The detailed rules for the application of this Article and the derogation referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 67 . The same procedure shall apply for laying down the conditions under which the provisions of paragraph 1 shall apply to the varieties included in the classification for the same administrative unit as both wine grapes and table grapes. These conditions shall ensure that the quantities of wine obtained by turning into wine grapes from the above varieties harvested within the administrative unit concerned which are normally used for wine-making are exempted from the obligations laid down in paragraph 1 . Article 42 1 . With the exception of the products defined under items 4, 12 and 21 of Annex II, the addition of alcohol to the products listed in Article 1 (2) shall be prohibited. 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall decide on derogations from the provisions of paragraph 1 , in particular in respect of special uses or in respect of products intended for export. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. Article 43 1 . Where coupage takes place, and subject to the provisions of the following paragraphs, only products resulting from coupage between table wines or from coupage of table wines with wines suitable for yielding table wines shall be considered as table wines, provided that the wines suitable for yielding table wines have a total natural alcoholic strength by volume not exceeding 17 % vol . 2 . Without prejudice to the fifth subparagraph of Article 48 (5 ), coupage of a wine suitable for yielding a table wine with : (a) a table wine, may yield a table wine only if that process takes place in the wine-growing zone where the wine suitable for yielding a table wine was produced; (b ) another wine suitable for yielding a table wine, may yield a table wine only if:  the second wine suitable for yielding a table wine was produced in the same wine-growing zone, and  the process takes place in the same wine-growing zone. 3 . Coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine or with a red table wine may not yield a table wine . However, this provision shall not prevent, in certain cases to be determined, the coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine, provided that the resultant product has the characteristics of a red table wine. 4 . Except where a derogation has been decided on by the Council , acting by a qualified majority on a proposal from the Commission, coupage of a wine originating in a third country with a Community wine and coupage in the geographical territory of the Community between wines originating in third countries shall be prohibited. However, coupage of the type referred to in the previous subparagraph shall be permitted in free zones , provided that the resultant , wine is intended for consignment to a third country. The Council , acting by a qualified majority on a proposal from the Commission, shall adopt provisions for the application of the previous subparagraph, in particular provisions on the description of the wine concerned and for the avoidance of any confusion with a Community wine. 5 . Should difficulties arise in certain wine-growing regions of the Community as a result of application of the provisions of paragraphs 1 to 4, the Member States concerned may inform the Commission, which shall take all appropriate measures ; such measures may not, however, restrict application of the rules laid down in this Article on the subject of coupage. 5 . 3 . 79 Official Journal of the European Communities No L 54/21 6 . Detailed rules for the application of this Article, in particular as regards the use of wines suitable for yielding table wines, shall be adopted, as necessary, in accordance with the procedure laid down in Article 67 . may, in certain wine-growing areas of the Community, authorize, for wines produced within their territory, the maximum total sulphur dioxide levels of less than 300 milligrams per litre referred to in this Article to be increased by a maximum of 25 milligrams per litre. 5 . By 1 September 1981 the Council, acting by a qualified majority on a proposal from the Commission, shall decide on reductions in the maximum total sulphur dioxide content of wines in accordance with scientific knowledge and the development of technology, with regard to the limits laid down in paragraphs 1 and 2 . To this end, the Commission will present, by 1 April 1981 at the latest, a report accompanied by suitable proposals with the aim of reducing the maximum total sulphur dioxide levels in wine by at least 25 milligrams per litre in so far as scientific knowledge and technological development allow. 6 . Detailed rules for the application of this Article, the decision referred to in paragraph 4, and transitional measures concerning wines produced before 1 September 1978 , shall be adopted in accordance with the procedure laid down in Article 67. Article 44 1 . Without prejudice to any more restrictive provisions that Member States may apply to wines produced within their territory, the total sulphur dioxide content of wines, other than sparkling wines and liqueur wines, may, on their release to the market for direct human consumption, not exceed : ( a) 175 milligrams per litre for red wines ; (b ) 225 milligrams per litre for white and rose wines. 2 . By way of derogation from paragraph 1 (a) and (b), the maximum sulphur dioxide content shall be raised, as regards wines with a residual sugar content, expressed as invert sugar, of not less than five grams per litre, to : (a) 225 milligrams per litre for red wines and 275 milligrams per litre for white and rose wines ; (b ) 300 milligrams per litre for wines qualifying for the description 'Spatlese', in accordance with Community provisions, and quality white wines psr entitled to the registered designation of origin Bordeaux supÃ ©rieur, Graves de Vayres , Cotes de Bordeaux St-Marcaire, Premieres Cotes de Bordeaux, Ste Foy Bordeaux, Cotes de Bergerac (whether or not followed by the description 'Cotes de Saussignac'), Haut Montravel, Cotes de Montravel, Rosette ; ( c) 350 milligrams per litre for wines qualifying for the description 'Auslese', in accordance with Community provisions, and white wines described as 'superior wine of designated origin' in accordance with Romanian legislation and entitled to bear one of the following names : Murfatlar, Cotnari, TÃ ®rnave, Pietroasele, Valea CÃ lugÃ reascÃ  ; Article 45 1 . The volatile acid content may not exceed:  18 milliequivalents for partially fermented grape must,  18 milliequivalents for white and rose wines,  20 milliequivalents for red wines . 2. The levels referred to in paragraph 1 shall apply:  to products produced from grapes harvested within the Community, at the production stage and at all stages of marketing,  to partially fermented grape must and wines originating in third countries , at all stages following their entry into the geographical territory of the Community. 3 . Provision may be made for exceptions to paragraph 1 as regards : (a) certain quality wines psr and certain table wines designated pursuant to Article 54 (2 ) when they:  have matured over a period of at least two years, or  have been produced according to particular methods ; (b) wines with a total alcoholic strength by volume of at least 13 % vol. (d) 400 milligrams per litre for wines qualifying for the descriptions 'Beerenauslese', 'Ausbruch', 'Ausbruchwein', and 'Trockenbeerenauslese', in accordance with Community provisions, and quality white wines psr entitled to the registered designations of origin Sauternes, Barsac, Cadillac, CÃ ©rons, Loupiac, Sainte-Croix-du-Mont, Monbazillac, Bonnezeaux, Quarts de Chaume, Coteaux du Layon, Coteaux de l'Aubance, Graves SupÃ ©rieures, JuranÃ §on. 3 The list of wines given in paragraph 2 (b), ( c) and (d ; may be amended by the Council acting by a qualified majority on a proposal from the Commission . 4 . Where climatic conditions have made this necessary it may be decided that the Member States concerned No L 54/22 Official Journal of the European Communities 5 . 3 . 79 4 . The detailed rules for the application of this Article, and in particular the exceptions referred to in paragraph 3 , shall be adopted in accordance with the procedure laid down in Article 67. 3 . The use, as referred to in point 2 (t) of Annex III , of oenocyanins for the purpose of obtaining the correct colouring of red wines only shall be permitted until 31 August 1980, solely in respect of producers and in wine regions where such use is customarily or exceptionally practised, in accordance with the laws in force on 1 June 1970 . The use, as referred to in point 2 (u) of Annex III , of sodium-based cation exchange resins for the purpose of preventing precipitating of excess calcium when the wine is marketed shall be permitted until 31 August 1980 in Member States where the practice was allowed as at 1 September 1977, provided that the products obtained are not sent out of the Member States concerned. The use, as referred to in point 2 (w) of Annex III , of silver chloride for the purpose of eliminating defects in the taste or smell of wine, shall be permitted until 31 August 1979 in Member States where the practice was allowed as at 1 September 1977, provided that the products obtained are not sent out of the Member States concerned. Member States may authorize the use, as referred to in point 2 (x) of Annex III , of copper sulphate for the purpose of eliminating defects in the taste or smell of wine in production regions where copper sulphate has not been used for the treatment of the vines . The use of silver chloride and copper sulphate for one and the same wine shall be prohibited. In the case of the treatments referred to in paragraph 2 (p) of Annex III , Member States may decide that calcium phitate is to be used instead of potassium ferrocydride in all red wines produced in their territory. 4 . Except as otherwise provided for by the Council acting by a qualified majority on a proposal from the Commission, the addition of water to the products referred to in Article 1 shall be prohibited. However, the dissolving of certain oenological substances in water shall be tolerated if it is an essential condition of their use. 5 . The Council , acting by a qualified majority on a proposal from the Commission, may restrict or prohibit the use of the oenological practices and processes referred to in Annex III in respect of the products referred to in paragraph 1 . 6 . The following shall be adopted in accordance with the procedure laid down in Article 67 :  detailed rules on the comparability of certain oenological practices and processes employed in third countries with those specified in Annex III ,  the other detailed rules for the application of this Article. Article 46 1 . Only those oenological practices and processes referred to in this Regulation , and in particular in Annex III or in other Community rules applicable to the wine sector, shall be authorized for the products defined under points 1 to 5 , 8 to 1 1 and 13 of Annex II and for concentrated grape must and sparkling wines as defined in Article 2 of Council Regulation (EEC) No 339/79 of 5 February 1979 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries ( J ). The practices and processes referred to in the first subparagraph may only be applied for the purpose of ensuring proper vinification and/or preservation of the products concerned; in particular, blending or coupage shall be prohibited :  of table wines with each other, or  of wines suitable for producing table wines with each other or with table wines, or  of quality wines psr with each other, or  of imported wines with each other, if any one of the ingredients does not comply with the requirements of this Regulation or with those adopted pursuant to this Regulation . The purity and identification specifications for the oenological substances referred to in Annex III shall be those laid down by the relevant provision of Community law or, failing this, those specifications which are in conformity with national law. 2 . By way of derogation from the first subparagraph of paragraph 1 Member States may, in respect of the oenological practices and processes referred to in Annex III , impose stricter conditions to ensure the preservation of the essential characteristics of quality wines psr and table wines designated pursuant to Article 54 (2 ), produced in their territory. Member States shall notify the Commission of the provisions adopted pursuant to the first subparagraph. The Commission shall take the necessary steps to bring such provisions to the attention of the other Member States. ( a ) See page 57 of this Official Journal . 5 . 3 . 79 Official Journal of the European Communities No L 54/23 Article 47 1 . For experimental purposes, each Member State may authorize, for a maximum period of three years, the use of certain oenological practices or processes not provided for in this Regulation, on condition that:  the quantities to which any practices or processes apply do not exceed a maximum of 50 000 hectolitres per annum for any one experiment,  the products obtained are not sent outside the Member State on whose territory the experiment was conducted. 2 . Before the expiry of the period referred to in paragraph 1 , the Member State concerned shall send the Commission a report on the experiment authorized. The Commission shall notify the other Member States of the results of the experiment. Depending on these results, the Member State concerned may submit to the Commission a request for authorization to continue the experiment, possibly with a larger quantity than in the initial experiment, for a further maximum period of three years . The Member State concerned shall forward the appropriate documentation in support of its request . 3 . The Commission, acting in accordance with the procedure laid down in Article 67, shall take a decision on the request referred to in paragraph 2 . At the same time it may decide that the experiment may be carried out under the same conditions in other Member States . 4 . After gathering all the information on the experiment the Commission may, at the end of the period referred to in paragraph 1 and, where applicable, at the end of the period referred to in paragraph 2, submit to the Council a proposal for definitive authorization of the oenological practice or process covered by the experiment. In that case the Council shall act by a qualified majority. 5 . The detailed rules for the application pf this Article shall , if necessary, be adopted in accordance with the procedure laid down in Article 67 . wines may be offered or disposed of for direct human consumption within the Community. 3 . (a) Except for bottled wine in respect of which there is proof that bottling was effected prior to 1 September 1971 , wine other than quality wine psr, obtained from the vine varieties referred to in Article 49 not corresponding to the definitions contained in items 10 to 16 of Annex II may be used only for consumption in the families of individual wine growers, for the production of wine vinegar or for distillation . However, in years when the climatic conditions have been unfavourable, it may be decided that products from wine-growing zones A and B which do not possess the minimum natural alcoholic strength by volume laid down for the wine-growing zone in question may be used in the Community for the production of sparkling wine and aerated sparkling wine, provided that such wines have an actual alcoholic strength by volume of not less than 8-5 % vol, or for the production of aerated semi-sparkling wine. In that event, they shall be enriched subject to the limits referred to in Article 32 (2); (b ) unless a derogation is decided on by the Council, acting by a qualified majority on a proposal from the Commission :  fresh grapes,  grape must,  grape must in fermentation,  new wines still in fermentation ,  and wine, from vine varieties not included in the classifica ­ tion may be put into circulation only for the purposes of distillation or vinegar making. These products may also be used for consump ­ tion in the families of wine growers . 4 . Grapes obtained from vines planted in violation of Community or national provisions concerning new planting or replanting of vineyards may not be used for producing table wine. Products made from such grapes may be put into circulation only for the purposes of distillation. However, these products may not be used in the preparation of spirits with an actual alcoholic strength by volume of 80 % vol or less . 5 . Without prejudice to any more restrictive provisions which may be applied by Member States for the preparation in their territory of products not falling within heading No 22.05 of the Common Customs Tariff, fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of such products . Grape juice and concentrated grape juice originating in the Community may not be made into wine nor be Article 48 1 . The description 'table wine' shall be limited to wine defined under item 1 1 of Annex II . 2 . Of the products falling within Common Customs Tariff heading No 22.05 , only liqueur wines , sparkling wines, aerated sparkling wines, semi-sparkling wines , aerated semi-sparkling wines, quality wines psr, and, where appropriate by derogation from Article 51(1 ), the wines mentioned in Article 50 ( 1 ) and (2 ) and table No L 54/24 5 . 3 . 79Official Journal of the European Communities  wine suitable for yielding table wine,  table wine,  quality wine psr,  liqueur wine. 2 . However, grapes from vineyards planted with varieties classified as temporarily authorized shall also be regarded as suitable for yielding products listed in paragraph 1 , with the exception of quality wine psr : ( a ) where such grapes belong to :  varieties obtained from interspecific crossings (direct producer hybrids), until 31 December 1979,  other varieties, until 31 December 1983 , provided that such varieties have been classified as temporarily authorized before 31 December 1976 ; (b) where the variety in question has been classified as temporarily authorized after 31 December 1976, for a period of 15 years from the date the variety is so classified. added to wine. These products shall be subject to control with respect to their use. These products may not undergo alcoholic fermentation in the territory of the Community. This provision shall not apply to products intended for the production in the United Kingdom and Ireland of products falling within heading No 22.07 of the Common Customs Tariff for which, pursuant to the first subparagraph of Article 54 ( 1 ), Member States may allow the use of a composite name including the word 'wine'. Wine suitable for yielding table wine which does not reach the minimum actual alcoholic strength by volume for table wines may not be put into circulation except for the production of sparkling wine, vinegar making, distillation and other industrial uses . The enrichment of such wine and coupage thereof with a table wine in order to bring its actual alcoholic strength by volume up to the level laid down for a table wine may take place only on the premises of the wine maker or on his behalf. With the exception of alcohol, potable spirits and piquette, neither wine nor any other beverage intended for direct human consumption may be made from wine lees or grape marc originating in the Community. Piquette, in so far as its production is authorized by the Member State concerned, may be used only for distillation or for consumption in the families of individual wine-growers . Wine fortified for distillation may only be used for distillation. 6 . The derogations provided for in the first and second subparagraphs of paragraph 3 (a), together with detailed rules for the application of this Article, shall be adopted according to the procedure laid down in Article 67. Article 50 1 . The products referred to in Article 1 (2) ( a) and (b ) may be imported only if the following conditions are fulfilled : (a ) in respect of all the abovementioned products :  if they correspond to the provisions governing production, marketing and, should such be the case, delivery for direct human consumption in the third 'countries in which they originate, and proof of fulfilment of this condition is furnished in the form of a certificate issued by a competent body, included on a list to be decided on, in the third country in which the product originates ,  where they are intended for direct human consumption, if they are accompanied by an analysis report drawn up by a body or service designated by the third country in which the product originates ; (b) in respect of wines intended for direct human consumption other than liqueur wines and sparkling wines :  if they have an actual alcoholic strength by volume of not less than 9 % vol and a total alcoholic strength by volume not exceeding 15 % vol,  if they have a total acidity content expressed in tartaric acid of not less than 4-5 grams per litre or 60 milliequivalents per litre, Article 49 1 . Unless otherwise decided by the Council acting by a qualified majority on a proposal from the Commission, only grapes from recommended or authorized vine varieties as referred to in Article 30 and products derived from such grapes may be used within the Community for the production of:  grape must with fermentation arrested by the addition of alcohol,  concentrated grape must, 5 . 3 . 79 Official Journal of the European Communities No L 54/25 preparation in their territory of products not falling withing heading No 22.05 of the Common Customs Tariff, imported fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of these products . Neither wine nor any other beverage intended for direct human consumption may be made from imported wine lees, grape marc, piquette or wine fortified for distillation ; however, potable spirits may be made from imported wine fortified for distillation . 4. The products specified in the first subparagraph of paragraph 3 shall be subject to control with respect to their use. A decision may be taken requiring the addition of an indicator to imported grape must, imported grape must with fermentation arrested by the addition of alcohol and imported grape juice, whether or. not concentrated. 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67.  if they have a volatile acid content of less than 19 milliequivalents per litre. 2 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of paragraph 1 . Provision may be made under the same procedure: ( a) for allowing certain wines originating in third countries as referred to in paragraph 1 (b) bearing a geographical ascription to be delivered for direct human consumption if their actual alcoholic strength by volume amounts to at least 8-5 % vol or their total alcoholic strength by volume exceeds 15 % vol without any enrichment; (b ) for dispensing with the certificate and the analysis report provided for in paragraph 1 (a) in the case of certain products referred to in paragraph 1 which are transported in limited quantities and put up in small containers ; (c) to enable the requirements contained in the certificate or the analysis report provided for in ( 1 ) (a) above to be dispensed with in whole or in part, in the case of certain wines accompanied by a certificate of designation of origin or by a certificate of origin. 3 . Unless otherwise decided by the Council acting by a qualified majority on a proposal from the Commission, fresh grapes, grape must, grape must in fermentation, concentrated grape must, grape must with fermentation arrested by the addition of alcohol, grape juice and concentrated grape juice originating in third countries may not be turned into wine or added to wine in the territory of the Community. However, such operations shall be permitted in free zones, provided the wine so obtained is intended for consignment to a third country. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt provisions for the application of the previous subparagraph, in particular provisions concerning the description of the wine concerned and for avoiding any confusion with a Community wine. Without prejudice to the second subparagraph, the products referred to in the first subparagraph may not undergo alcoholic fermentation within the territory of the Community. This provision shall not apply to products intended for the production in the United Kingdom and Ireland of products falling within heading No 22.07 of the Common Customs Tariff for which, pursuant to the first subparagraph of Article 54 ( 1 ), Member States may allow the use of a composite name including the word 'wine'. Without prejudice to any more restrictive provisions which may be applied " by Member States for the Article 51 1 . Unless otherwise decided by the Council acting by qualified majority on a proposal from the Commission, products falling within heading No 22.05 of the Common Customs Tariff, whether imported or not, which have undergone oenological practices not allowed by Community rules or, where such rules do not exist, by national rules or by rules which do not conform either to the provisions of this Regulation or to those adopted in implementation thereof, may not be offered or disposed of for direct human consumption. The same shall apply to :  products referred to in Article 1 (2) (a), (b) and (c) which are not sound, fair and of marketable quality,  products referred to in Article 1 (2) which do not comply with the definitions appearing in Annex II to this Regulation or those adopted in implementation thereof. 2 . The conditions governing holding and circulation, the use of products referred to in paragraph 1 and the establishment of criteria for the purpose of avoiding excessive rigour in individual cases and detailed rules for the application of this Article, shall be adopted in accordance with the procedure laid down in Article 67. Article 52 1 . For the purposes of marketing within the Community, imported wines intended for direct human No L 54/26 Official Journal of the European Communities 5 . 3 . 79 consumption and bearing a geographical ascription may, where reciprocal arrangements can be established, be controlled and protected as provided for in Article 17 of Regulation (EEC) No 338/79 in respect of quality wines psr. 2 . Paragraph 1 shall be implemented by agreements with the relevant third countries to be negotiated and concluded in accordance with the procedure laid down in Article 113 of the Treaty. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. be permitted if at least 85 % of the table wine resulting from the coupage originates in the production area whose name it bears. However, the use, as a designation of white table wines, of a eeographical ascription relating to a production area situated within wine-growing zone A or wine-growing zone B shall be permitted only if the products comprising the coupage are from the wine-growing zone in question or if the wine in question is from a coupage between table wines of wine-growing zone A and table wines of wine-growing zone B. 4 . Each Member State shall be responsible for ensuring that designated table wines are controlled and protected in accordance with the provisions of paragraph 2 . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67. Article 53 1 . The products listed in Article 1 may be put into circulation within the Community only with an officially checked accompanying document. 2 . Natural or legal persons or groups of persons who hold the products listed in Article 1 in the exercise of their profession, in particular producers, bottlers and processors, as well as merchants to be determined, shall be obliged to keep stock entry and utilization registers in respect of those products. 3 . Detailed rules for the application of this Article, and in particular the nature and form of the document referred to in paragraph 1 , and the derogations from this Article shall be adopted in accordance with the procedure provided for in Article 67. TITLE V General provisions Article 55 Goods listed in Article 1 which are manufactured or obtained from products to which Articles 9 (2 ) and 10 ( 1 ) of the Treaty do not apply shall not be admitted to free circulation within the Community. Article 56 Where prices appreciably in excess of the guide price fixed for a type of wine are recorded on the Community wine market and the situation is likely to continue, thereby disturbing or threatening to disturb this market, the necessary measures may be taken. The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Article 54 1 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt, as necessary, the rules relating to the designation and presentation of the products listed in Article 1 . Until entry into force of the rules referred to in the first subparagraph, the rules on this matter shall be those adopted by the Member States . 2 . Member States may make use of a geographical ascription for designating a table wine conditional, in particular, on the wine having been produced wholly from certain clearly specified vine varieties and coming exclusively from the territory, precisely demarcated, whose name it bears. 3 . Without prejudice to any additional rules which may be adopted regarding the designation of products, the use of a geographical ascription to designate table wines resulting from a coupage of wines from grapes harvested in different production areas shall , however, Article 57 1 . To the extent necessary to support the market in table wines, intervention measures may be taken in respect of the products listed in Article 1 (2 ) (b ) other than table wine. 2 . These measures shall be taken by the Council , acting by a qualified majority on a proposal from the Commission . 5 . 3 . 79 Official Journal of the European Communities No L 54/27 3 . Detailed rules for the application of this Article shall be adopted, as necessary, in accordance with the procedure laid down in Article 67 . Article 62 The Council , acting by a qualified majority on a proposal from the Commission, may decide on measures of derogation if required to remedy an exceptional situation resulting from natural disasters .Article 58 1 . Where the volume of supplies available in the Community, including the volume of imports of wine from Algeria, Morocco and Tunisia, is such as to disturb the Community market, a special distillation of table wines , confined to producers' organizations, shall be undertaken. Such distillation shall be carried out at a price level which will serve to compensate producers . 2 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for the application of this Article . 3 . Detailed rules, and in particular decisions relating to special distillation, shall be adopted in accordance with the procedure laid down in Article 67 . Article 63 1 . Detailed rules for the application of Annexes I, II , and III , and in particular provisions as to the wine-growing areas referred to in point 1 1 of Annex II, shall be adopted in accordance with the procedure laid down in Article 67 . 2 . The same procedure shall be used in order to lay down : (a) the methods of analysis for determining the composition of the products specified in Article 1 and the rules whereby it may be established whether these products have undergone processes contrary to authorized oenological practices ; (b ) if required, maximum figures for substances whose presence indicates that certain oenological practices have been used, and comparative analysis tables . 3 . However, where no provision is made for Community methods of analysis or for the rules referred to in paragraph 2, the methods of analysis to be used shall be : ( a ) those laid down in Annex A to the International Convention for the unification of methods for the analysis and appraisal of wines, of 13 October 1954 ; (b ) or, where that Annex does not provide for such methods , the methods ordinarily used in the Member State concerned. Article 59 Save as otherwise provided in this Regulation, Articles 92 , 93 and 94 of the Treaty shall apply to the production of and trade in the products specified in Article 1 . Article 60 The necessary provisions for avoiding disturbances on the market in wine following an alteration in price levels during the transition from one wine-growing year to another may be adopted in accordance with the procedure laid- down in Article 67. Article 61 Transitional measures to enable the placing on the market of table wines obtained before 1 September 1976 which conform to the definition in point 11 of Annex II as it applies before that date and not conforming to that definition as it applies after that date may be adopted in accordance with the procedure laid down in Article 67. The transitional measures necessary to facilitate the changeover to the arrangements provided for in Articles 45 , 46 and 47 and in Annex III, in particular regarding the products referred to in Article 1 which , whether imported or not, are of the 1977 harvest and of previous harvests, shall be adopted in accordance with the same procedure . Article 64 1 . Member States shall take all necessary measures to ensure compliance with Community provisions in the wine sector. They shall designate one or more authorities which shall be responsible for verifying compliance with these provisions . They shall inform the Commission of the name and address of:  the authorities referred to in the first subparagraph,  the laboratories authorized to carry out official wine analyses . The Commission shall forward that information to the other Member States. No L 54/28 Official Journal of the European Communities 5 . 3 . 79 2 . The representative of the Commission shall submit a draft of the measures to be taken . The Committee shall deliver its opinion on such measures within a time limit to be set by the chairman according to the urgency of the questions under consideration . An opinion shall be adopted by a majority of 41 votes. 3 . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council . In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . In so far as the provisions of Council Regulation (EEC) No 283/72 of 7 February 1972 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field ( 1 ) are not applicable, Member States shall put the authorities they designate in a position to enter into direct contact with the appropriate authorities of the other Member States in order that, through an exchange of information, any infringement of the provisions referred to in the first subparagraph may be more easily prevented and detected. 2 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt measures to ensure uniform application of Community provisions in the wine sector, particularly as regards control . 3 . Detailed rules for the application of the second subparagraph of paragraph 1 and of paragraph 2 shall be adopted in accordance with the procedure laid down in Article 67. The Council, acting by a qualified majority, may take a different decision within one month. Article 68 The Committee may examine any other question raised by the chairman, either on his own initiative or at the request of the representative of a Member State. Article 65 Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. Detailed rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 67. Article 69 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty.Article 66 1 . A Management Committee for Wine (hereinafter called 'the Committee') is hereby set up consisting of representatives of Member States and chaired by a representative of the Commission. 2 . Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote. Article 70 1 . Council Regulation No 24 on the progressive establishment of a common organization of the market in wine (2 ), as last amended by the Council Decision of 1 January 1973 adjusting the documents concerning the accession of the new Member States to the European Communities (3 ), Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (4 ), as last amended by Regulation (EEC) No 3065/78 (5 ), and Council Regulation (EEC) No 2506/75 of 29 September Article 67 1 . Where reference is made to the procedure laid down in this Article, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. (2 ) OJ No 30 , 20. 4 . 1962, p. 989/62. ( 3 ) OJ No L 2, 1 . 1 . 1973 , p. 1 . (4 ) OJ No L 99, 5 . 5 . 1970, p. 1 . (5 ) OJ No L 366, 28 . 12 . 1978 , p. 9 .t 1) OJ No L 36, 10. 2 . 1972, p. 1 . 5 . 3 . 79 Official Journal of the European Communities No L 54/29 References to the Articles of the repealed Regulation shall be construed as references to the Articles of this Regulation in accordance with the table of equivalence set out in Annex VII. 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third countries ( 1 ), as amended by Regulation (EEC) No 1166/76 (2) are hereby repealed. 2 . References to the Regulations repealed by paragraph 1 shall be construed as references to this Regulation. Article 71 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE (!) OJ No L 256, 2 . 10 . 1975 , p. 2 . (2 ) OJ No L 135 , 24. 5 . 1976, p. 41 . No L 54/30 5 . 3 . 79Official Journal of the European Communities ANNEX I ALCOHOLIC STRENGTHS 1 . Actual alcoholic strength by volume means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature. 2 . Potential alcoholic strength by volume means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature. 3 . Total alcoholic strength by volume means the sum of the actual and potential alcoholic strengths . 4 . Natural alcoholic strength by volume means the total alcoholic strength by volume of a product before any enrichment. 5 . Actual alcoholic strength by mass means the number of kilograms of pure alcohol contained in 100 kg of the product. 6 . Potential alcoholic strength by mass means the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product. 7 . Total alcoholic strength by mass means the sum of the actual and potential alcoholic strengths by mass . 5 . 3 . 79 Official Journal of the European Communities No L 54/31 ANNEX II DEFINITIONS REFERRED TO IN ARTICLE 1 (4) (b) 1 . Fresh grapes : the fruit of the vine used in making wine, ripe or even slightly raisined, which may be crushed or pressed by normal wine-cellar means and which may spontaneously produce alcoholic fermentation. 2 . Grape must: the liquid product obtained naturally or by physical processes from fresh grapes with an actual alcoholic strength by volume of not more than 1 % vol . 3 . Grape must in fermentation: the product obtained from the fermentation of grape must and with an actual alcoholic strength by volume of more than 1 % vol but less than three fifths of its total alcoholic strength by volume; however, certain quality wines psr having an actual alcoholic strength by volume of less than three fifths of their total alcoholic strength by volume but not less than 5-5 % vol shall not be considered as grape must in fermentation. 4 . Fresh grape must with fermentation arrested by the addition of alcohol : a product which :  is produced in the Community,  has an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol , and  is obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8-5 % vol and derived exclusively from vine varieties referred to in Article 49 :  of neutral alcohol of vinous origin having an actual alcoholic strength by volume of not less than 95 % vol , or  of an unrectified product derived from the distillation of wine and having an actual alcoholic strength by volume of not less than 52 % vol and not more than 80 % vol . 5 . Concentrated grape must : uncaramelized grape must which is :  obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat from a fire in such a way that its density at 20 °C is not less than 1-240 g/cm3,  derived exclusively from vine varieties referred to in Article 49,  produced within the Community, and  obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which the grapes were harvested. 6 . Grape juice : unfermented but fermentable grape must which has undergone the appropriate treatment rendering it fit for consumption as it is and which has an actual alcoholic strength by volume of not more than 1 % vol . 7. Concentrated grape juice : uncaramelized grape juice obtained by partial dehydration of grape juice carried out by any authorized method other than by direct heat from a fire in such a way that its density at 20 °C is not less than 1-240 g/cm3 . 8 . Wine : the product obtained exclusively from the total or partial alcoholic fermentation of fresh grapes, whether or not crushed, or of grape musts . 9 . New wine still in fermentation : wine in which alcoholic fermentation is not yet complete and which is not yet separated from its lees . 10 . Wine suitable for yielding table wine : wine which:  is derived exclusively from vine varieties referred to in Article 49 ,  is produced in the Community, and  has at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which it was produced. No L 54/32 Official Journal of the European Communities 5 . 3 . 79 11 . Table wine: wine, other than quality wine psr, which :  is derived exclusively from vine varieties referred to in Article 49,  is produced in the Community,  has, whether or not following application of the processes specified in Article 33 , an actual alcoholic strength by volume of not less than 8-5 % vol provided the wine derives exclusively from grapes harvested in wine-growing zones A and B and of not less than 9 % vol in other wine-growing zones, and a total alcoholic strength by volume of not more than 15 % vol,  has a total acidity content expressed as tartaric acid of not less than 4-5 grams per litre, or 60 milliequivalents per litre . However, in the case of wines from certain wine-growing areas to be determined which have been produced without any enrichment and do not contain more than five grams of residual sugar, the upper limit for the total alcoholic strength by volume may be raised to 17 % vol. 12 . Liqueur wine: the product which :  is produced in the Community,  has a total alcoholic strength by volume of not less than 17-5 % vol and an actual alcoholic strength by volume of not less than 15 % vol and not more than 22 % vol, and  is obtained from grape must or wine, these products being derived from certain of the vine varieties referred to in Article 49, and having a natural alcoholic strength by volume of not less than 12 % vol :  by freezing, or  by the addition during or after fermentation: (i ) of neutral alcohol of vinous origin having an actual alcoholic strength by volume of not less than 95 % vol, or (ii ) of an unrectified product derived from the distillation of wine and having an actual alcoholic strength by volume of not less than 52 % vol and not more than 80 % vol , or (iii) of concentrated grape must or, in the case of certain quality liqueur wines produced in specified regions and appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat which, apart from this operation, corresponds to the definition of concentrated grape must or, (iv) of a mixture of these products . However, certain quality liqueur wines produced in specified regions and appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 13 . Sparkling wine : saving the derogation provided for in Article 48 (3 ), the product which is obtained by first or second alcoholic fermentation :  of fresh grapes,  of grape must,  of wine, all suitable for yielding table wine;  of table wine; or  of quality wine psr and which, when the container is opened, releases carbon dioxide derived exclusively from fermentation and having excess pressure of not less than 3 bar when kept at a temperature of 20 °C in closed containers . 14 . Aerated sparkling wine: the product which :  is obtained, subject to the provisions of Article 48 (3 ), from table wine,  is produced in the Community,  releases , when the container is opened, carbon dioxide derived totally or partially from an addition of that gas, and  has an excess pressure not exceeding 3 bar when kept at a temperature of 20 °C in closed containers . 5 . 3 . 79 Official Journal of the European Communities No L 54/33 15 . Semi-sparkling wine: the product which :  is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr, provided that such wine or products have a total alcoholic strength by volume of not less than 9 % vol,  has an actual alcoholic strength by volume of not less than 7 % vol,  contains endogenous carbon dioxide,  has an excess pressure of not less than one and not more than 2-5 bar when kept at 20 °C in closed containers,  is put up in containers of not more than three litres. 16 . Aerated semi-sparkling wine: the product which:  is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr,  has an actual alcoholic strength by volume of not less than 7 % vol and a total alcoholic strength by volume of not less than 9 % vol,  contains carbon dioxide which has been wholly or partially added, and  has an excess pressure of not less than one and not more than 2-5 bar when kept at 20 °C in closed containers,  is put up in containers of not less than three litres . 17. Wine vinegar: vinegar which  is obtained exclusively by acetous fermentation of wine, and  has a total acidity of not less than 60 g/l expressed in acetic acid. 18 . Wine lees : the muddy residue accumulating in wine vessels after fermentation or during the storage of wine, dried or not; a distinction is drawn between :  lees having a total alcoholic strength by mass of not more than 7-9 % mas and a dry matter content of not less than 25 % by weight, and  other lees. 19 . Grape marc: the residue from the pressing of fresh grapes, whether or not fermented; a distinction is drawn between :  grape marcs having a total alcoholic strength by mass of not more than 4-3 % mas and a dry matter content of not less than 40 % by weight, and  other grape marcs. 20. Piquette : the product obtained:  by the fermentation of untreated grape marc macerated in water, or  by leaching fermented grape marc with water. 21 . Wine fortified for distillation: the product which :  has an actual alcoholic strength by volume of not less than 18 % vol and not more than 24 % vol,  is obtained exclusively by the addition to wine containing no residual sugar of an unrectified product from the distillation of wine having a maximum actual alcoholic strength by volume of 86 % vol and  has a maximum volatile acidity of 2-40 g/l, expressed as acetic acid. No L 54/34 Official Journal of the European Communities 5 . 3 . 79 ANNEX III 1 . Oenological practices and processes which may be applied to fresh grapes, grape must, partially fermented grape must, concentrated grape must and new wine still in fermentation: ( a) aeration ; (b ) thermal treatment; (c) centrifuging and filtration, with or without an added inert filtering agent on condition that no undesirable residue is left in the product so treated; (d) use of carbon dioxide or nitrogen either alone or combined, in order to create an inert atmosphere and to treat the product shielded from the air; (e) use of yeasts for wine production ; (f) addition of diammonium phosphate or ammonium sulphate up to 0-3 g/l respectively and of thiamin hydrochloride up to 0-6 mg/l expressed as thiamin to encourage the growth of yeasts ; (g) use of sulphur dioxide, potassium bisulphite or potassium metabisulphite which may also be called potassium disulphite or potassium pyrosulphite ; (h ) elimination of sulphur dioxide by physical processes ; ( i ) treatment of white must and new white wines still in fermentation with charcoal for oenological use, up to a maximum of 100 g of dry product per hectolitre; ( j ) clarification by means of one or more of the following substances for oenological use :  edible gelatines,  isinglass,  casein and potassium caseinate,  animal albumin (egg albumin and dried blood powder),  bentonite, silicon dioxide as a gel or colloidal solution,  kaolin,  tannin,  pectinolytic enzymes; (k) use of sorbic acid or potassium sorbate; ( 1 ) use of tartaric acid for acidification purposes under the conditions laid down in Articles 34 and 36 ; (m) use of one of the following substances for deacidification purposes under the conditions laid down in Articles 34 and 36 :  neutral potassium tartrate,  potassium bicarbonate,  calcium carbonate, which may contain small quantities of the double calcium salt of L (+) tartaric and L (  ) malic acids . 2 . Processes and oenological practices which may be applied to partially fermented grape must intended for direct human consumption in its natural state, wine suitable for producing table wine, table wine, sparkling wine and quality wines psr : (a) use in dry wines, and in quantities not exceeding 5 % of fresh lees which are sound and undiluted and contain yeasts resulting from the recent vinification of dry wines; (b) aeration ; (c) thermal treatment; (d) centrifuging and filtration, with or without an added inert filtering agent on condition that no undesirable residue is left in the product so treated; (e) use of carbon dioxide or nitrogen, either alone or combined, to create an inert atmosphere and to treat the wine shielded from the air. The carbon dioxide content of wine preserved or treated in this way may not exceed 2 g/l ; 5 . 3 . 79 Official Journal of the European Communities No L 54/35 ( f) addition of carbon dioxide, provided that the carbon dioxide content of wine so treated does not exceed 2 g/1 ; (g) use, as laid down in Community rules, of sulphur dioxide, potassium bisulphite or potassium metabisulphite, which may also be called potassium disulphite or potassium pyrosulphite ; (h) addition of sorbic acid or potassium sorbate provided that the final sorbic acid content of the treated product on its release to the market for direct human consumption does not exceed 200 mg/1 ; ( i ) addition of up to 150 mg/1 of L-ascorbic acid; ( j ) addition of citric acid for wine stabilization purposes, provided that the final content in the treated wine does not exceed 1 g/1 ; (k) use of tartaric acid for acidification purposes under the conditions referred to in Articles 34 and 36 ; ( 1 ) use of one of the following substances for deacidification purposes under the conditions referred to in Articles 34 and 36 :  neutral potassium tartrate,  potassium bicarbonate,  calcium carbonate which may contain small quantities of double salt of calcium of L (+) tartaric and L (  ) malic acids ; (m) clarification by means of one or more of the following substances for oenological use :  edible gelatines,  isinglass ,  casein and potassium caseinate,  animal albumin (egg albumin and dried blood powder),  bentonite,  silicon dioxide as a gel or colloidal solution,  kaolin ; (n) addition of tannin; (o) treatment of white wines with charcoal for oenological use, up to 100 g of dry product per hi ; (p ) treatment, under conditions to be laid down :  of white wines and rose wines, with potassium ferrocyanide,  of red wines, with potassium ferrocyanide or with calcium phitate, in accordance with the sixth subparagraph of Article 46 (3 ); (q) addition of up to 100 mg/1 of metatartaric add; (r) use of acacia ; ( s) use of DL tartaric acid, under conditions to be laid down, for precipitating excess calcium; (t) use of oenocyanin under the conditions laid down in Article 46 (3 ); (u ) use of sodium-based cation exchange resins under the conditions referred to in Article 46 (3 ); (v) use of discs of pure paraffin impregnated with allyl isothiocyanate to create a sterile atmosphere, solely in Member States where it is traditional and in so far as it is not forbidden by national law, provided that they are used only in containers holding more than 20 litres and that there is no trace of allyl isothiocyanate in the wine ; (w) treatment by silver chloride under the conditions laid down in Article 46 (3 ) provided that the silver content of the product so treated is not more than 0-1 mg/1 ; (x) treatment by up to 20 mg/1 of copper sulphate under the conditions laid down in Article 46 (3 ) and provided that the copper content of the product so treated is not more than 1 mg/1 . No L 54/36 Official Journal of the European Communities 5 . 3 . 79 ANNEX IV WINE-GROWING ZONES 1 . Wine-growing zone A shall comprise : (a) in the Federal Republic of Germany, the areas under vines in the following LÃ ¤nder : Baden-WÃ ¼rttemberg (excluding the Regierungsbezirke Nordbaden and SÃ ¼dbaden), Bayern, Hessen, Nordrhein-Westfalen, Rheinland-Pfalz, Saarland; (b) in Belgium: the Belgian wine-growing area; ( c) in Luxembourg: the Luxembourg wine-growing region; (d) in the Netherlands : the Netherlands wine-growing area ; (e) in the United Kingdom: the United Kingdom wine-growing area. 2 . Wine-growing zone B shall comprise : (a) in the Federal Republic of Germany, in Baden-WÃ ¼rttemberg, the areas under vines in the Regierungsbezirke Nordbaden and SÃ ¼dbaden ; (b ) in France, the areas under vines in the departments not mentioned in this Annex and in the following departments :  in Alsace: Bas-Rhin, Haut-Rhin,  in Lorraine: Meurthe-et-Moselle, Meuse, Moselle , Vosges,  in Champagne: Aisne, Aube, Marne, Haute-Marne, Seine-et-Marne,  in the Jura : Ain, Doubs, Jura, Haute-SaÃ ´ne,  in Savoie : Savoie , Haute-Savoie,  in the Val de Loire : Cher, the Deux-SÃ ¨vres, the Indre, Indre-et-Loire, Loir-et-Cher, Loire-Atlantique, Loiret, Maine-et-Loire, Sarthe, Vendee, Vienne, and the wine-growing areas under vines in the arrondissement of Cosne-sur-Loire in the department of the NiÃ ¨vre. 3 . In France, wine-growing zone C I (a) shall comprise the areas under vines : (a) in the following departments : Allier, Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-Maritimes, AriÃ ¨ge, Aveyron, Cantal, Charente, Charente-Maritime, CorrÃ ¨ze, CÃ ´te-d'Or, Dordogne, Haute-Garonne, Gers, Gironde, IsÃ ¨re, Landes, Loire, Haute-Loire, Lot, Lot-et-Garonne, LozÃ ¨re, Nievre (excluding the arrondis ­ sement of Cosne-sur-Loire), Puy-de-DÃ ´me, PyrÃ ©nÃ ©es-Atlantiques, Hautes-PyrÃ ©nÃ ©es, RhÃ ´ne, SaÃ ´ne-et-Loire, Tarn, Tarn-et-Garonne, Haute-Vienne, Yonne; (b ) in the arrondissements of Valence and Die in the department of DrÃ ´me (except the cantons of Dieulefit, Loriol, Marsanne and Montelimar); (c) in the department of Ardeche, the whole of the arrondissement of Tournon and the cantons of Antraigues, Buzet, Coucouron, Montpezat-sous-Bauzon, Privas, Saint-Ã tienne de LugdarÃ ¨s, Saint-Pierreville, Valgorge and la Voulte-sur-RhÃ ´ne. 4 . In Italy, wine-growing zone C I (b ) shall comprise the areas under vines in the Valle d'Aosta region and in the provinces of Sondrio, Bolzano, Trento and Belluno. 5 . Wine-growing zone C II shall comprise : (a) in France, the areas under vines :  in the following departments : Aude, Bouches-du-RhÃ ´ne, Gard, HÃ ©rault, PyrÃ ©nÃ ©es-Orientales (except the cantons of Olette and Arles-sur-Tech), Vaucluse,  in the part of the department of Var bounded in the south by the northern limit of the communes of Evenos, Le Beausset, SolliÃ ¨s-Toucas, Cuers, Puget-Ville, Collobrieres, La Garde-Freinet, Plan-de-la-Tour and Sainte-Maxime, 5 . 3 . 79 Official Journal of the European Communities No L 54/37  in the arrondissement of Nyons and the cantons of Dieulefit, Loriol, Marsanne and Montelimar in the department of DrÃ ´me,  in those parts of the department of Ardeche not listed in point 3 (c); (b ) in Italy, the areas under vines in the following regions : Abruzzo, Campania, Emilia-Romagna, Friuli-Venezia Giulia, Lazio, Liguria, Lombardia excluding the province of Sondrio, Marche, Molise, Piemonte, Toscana, Umbria, Veneto excluding the province of Belluno, including the islands belonging to those regions, such as Elba and the other islands of the Tuscan archipelago, the Ponziano Archipelago and Capri and Ischia. 6 . Wine-growing zone C III shall comprise : ( a) in France, the areas under vines :  in the departments of Corsica,  in that part of the department of the Var situated between the sea and a line bounded by the communes (which are themselves included) of Evenos, Le Beausset, SolliÃ ¨s-Toucas, Cuers , Puget-Ville, Collobrieres , La Garde-Freinet, Plan-de-la-Tour and Sainte-Maxime,  in the cantons of Olette and Arles-sur-Tech in the department of PyrÃ ©nÃ ©es-Orientales ; (b ) in Italy, the areas under vines in the following regions: Calabria, Basilicata, Puglia, Sardegna and Sicilia, including the islands belonging to those regions, such as Pantelleria, Eolie and the Lipari, Egadi and Pelagian Islands. No L 54/38 Official Journal of the European Communities 5 . 3 . 79 ANNEX V AMENDMENT TO THE COMMON CUSTOMS TARIFF CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS Notes ( unchanged ) Additional Note 4 shall be replaced by the following notes : 4 . For the purposes of subheadings 20.07 A I, 20.07 B I a) 1 and b) 1 :  "unfermented and not containing spirit" means grape juice (including grape must) with an actual alcoholic strength by volume of not more than 1 % vol;  "actual alcoholic strength by volume" means the number of volumes ofpure alcohol at a temperature of 20 °C contained in 1 00 volumes of the product at that temperature. 5. For the purposes of subheadings 20.07 B la) 1 aa) and 20.07 B I b) 1 aa), "concentrated grape juice (including grape must)" means grape juice (including grape must) the density of which at 20 °C is not less than 1-240 g/cm3 . Rate of duty Heading number Description Autonomous % or levy ( I. ) Conventional % 1 2 3 4 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not contain ­ ing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1-33 at 15 °C : I. Grape juice (including grape must): a ) Of a value exceeding 22 EUA per 100 kg net weight b) Of a value not exceeding 22 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 2 . Other II and III . ( unchanged ) 50 (a ) 50 + (L) ( a ) 50 ( a )  B. Of a specific gravity of 1-33 or less at 15 °C : I. Grape, apple and pear juice (including grape must); mixtures of apple and pear juice : a ) Of a value exceeding 18 EUA per 100 kg net weight : 1 . Grape juice ( including grape must): aa ) Concentrated : 11 . With an added sugar content exceeding 30 % by weight 22 . Other 28 ( a ) 28 ( a ) 28 + ads 28 + ads (a) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . 5 . 3 . 79 Official Journal of the European Communities No L 54/39 l\ Rate of duty Heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 20.07 (cont'd) bb ) Other : 11 . With an added sugar content exceeding 30 % by weight 22 . Other 2 and 3 . ( unchanged ) b) Of a value of 18 EUA or less per 100 kg net weight : 1 . Grape juice (including grape must): aa) Concentrated : 11 . With an added sugar content exceeding 30 % by weight . 22 . Other 28 ( a ) - 28 ( a ) 28 + (L) (a ) 28 ( a ) 28 + ads 28 + ads 28 + ads 28 + ads bb) Other : 11 . With an added sugar content exceeding 30 % by weight 22 . Other 2 to 4 . ( unchanged ) II . ( unchanged ) 28 + (L) (a ) 28 (a ) 28 + ads 28 + ads ( a ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty. No L 54/40 Official Journal of the European Communities 5 . 3 . 79 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes ( unchanged ) Additional Notes 1 . For the purposes of headings Nos 22.04, 22.05 and 22.06 and subheading 22.07 A: (a) "actual alcoholic strength by volume" means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) "potential alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) "total alcoholic strength by volume" means the sum of the actual and potential alcoholic strengths; (d) "natural alcoholic strength by volume" means the total alcoholic strength by volume of a product before any enrichment; (e) "%vol" is the symbol for alcoholic strength by volume. 2 . For the purposes of heading No 22.04, "grape must in fermentation" means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three fifths of its total alcoholic strength by volume. 3 . For the purposes of heading No 22.05: A. "Sparkling wine" (subheading 22.05 A) means a product having an actual alcoholic strength by volume of not less than 8-5 % vol, obtained:  either by first or second alcoholic fermentation offresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from the fermentation,  or from wine and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of 20 °C in closed containers, an excess pressure of not less than three bar. B. "Total dry extract" means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilise. The total dry extract must be determined with the densimeter at 20 °C. C. (a) The presence in the products falling within subheading 22.05 C of the quantities of total dry extract per litre indicated in I, II, III and IV below does not affect their classification: I. Products of an actual alcoholic strength by volume of not more than 13 % vol: 90 g or less of total extract per litre; II. Products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol: 130 g or less of total dry extract per litre; III. Products of an actual alcoholic strength by volume of more than 1 5 % vol but not more than 1 8 % vol: 130 g or less of total dry extract per litre; IV. Products of an actual alcoholic strength by volume of more than 1 8 % vol but not more than 22 % vol: 330 g or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that, if the total dry extract exceeds 330 g/litre, the products are to be classified in subheading 22.05 C V. 5 . 3 . 79 Official Journal of the European Communities No L 54/41 (b) The above rules do not apply to products falling within subheadings 22.05 C III a) 1 , b) 1 and b) 2 and 22.05 CIV a) 1 , b) 1 and b) 2 . 4 . Subheading 22.05 C shall be taken to include: (a) Grape must with fermentation arrested by the addition of alcohol, that is to say a product:  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8-5 % vol of a product derived from the distillation of wine. (b) Wine fortified for distillation, that is to say a product:  having an actual alcoholic strength by volume of not less than 1 8 % vol but not more than 24 % vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and  having a maximum volatile acidity of 2.40 g/litre, expressed as acetic acid. (c) Liqueur wine, that is to say a product:  having a total alcoholic strength by volume of not less than 17-5 % vol and an actual alcoholic strength by volume of not less than 1 5 % vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from wine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol:  by freezing, or  by the addition during or after fermentation:  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to ¢be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation, corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 5 . For the purposes of subheading 22.07 A, the expression "piquette" means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction offermented grape marc with water. 6 . For the purposes of subheading 22.07 B I, the following are regarded as "sparkling":  fermented beverages in bottles with "mushroom" stoppers held in place by ties or fastenings;  fermented beverages otherwise put up, with an excess pressure of not less than 1'5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheading 22.10 A, the expression "wine vinegar" means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 gtlitre, expressed as acetic acid. No L 54/42 Official Journal of the European Communities 5 . 3 . 79 \\ Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 22.04 22.05 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine B. Wine in bottles with "mushroom" stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than one bar but less than three bar measured at a temperature of 20 °C C. Other: I. Of an actual alcoholic strength by volume not exceeding 13 % vol, in containers holding: a) Two litres or less b ) More than two litres II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol, in containers holding: a ) Two litres or less b) More than two litres III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol, in containers holding: a ) Two litres or less : 1 . Port, Madeira, sherry, Tokay (Aszu and Szamorodni ) and Setubal muscatel ( c) 2 . Other b) More than two litres : 1 . Port, Madeira, sherry and Setubal muscatel (c) 2 . Tokay (Aszu and Szamorodni ) ( c) 3 . Other IV. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol, in containers holding: a ) Two litres or less : 1 . Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel ( c) 2 . Other 40 (a ) 40 EUA per hi (a) 40 EUA per hi ( a ) 12 u.a . per hi ( a ) ( b ) 9 u.a . per hi ( a ) ( b ) 14 u.a . per hi ( a ) ( b ) 11 u.a . per hi (a ) ( b ) 15 u.a . per hi ( b ) 17 u.a . per hi (a) ( b ) 12 u.a . per hi ( b ) 12 u.a. per hi ( b ) 14 u.a . per hi ( a ) ( b ) 16 u.a . per hi ( b ) 19 u.a . per hi ( a ) ( b ) 9 u.a . per hi ( b ) 11 u.a . per hi ( b ) 13-5 u.a . per hi (b ) 11 u.a . per hi ( b ) 14-5 u.a . per hi ( b ) 19 u.a . per hi ( b ) (a) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty. (b) The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall, notwithstanding General Rule C 3 contained in Part I, Section I, be the representative rate applicable to wine, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30. 10. 1962, p. 2553/62). (c) Entry under this subheading is subject to conditions to be determined by the competent authorities . 5 . 3 . 79 Official Journal of the European Communities No L 54/43 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 22.05 (cont'd) 22.07 22.10 b) More than two litres : 1 . Port, Madeira , sherry and Setubal muscatel ( c) 2 . Tokay (Aszu and Szamorodni) ( c) 3 . Other V. Of an actual alcoholic strength by volume exceeding 22 % vol, in con ­ tainers holding: a ) Two litres or less b) More than two litres Other fermented beverages (for example, cider, perry and mead): A. Piquette B. Other : I. Sparkling II . Still , in containers holding: a ) Two litres or less b) More than two litres Vinegar and substitutes for vinegar: A. Wine vinegar, in containers holding: I. Two litres or less II . More than two litres B. Other, in containers holding: I. Two litres or less II . More than two litres 13 u.a . per hi ( b ) 13 u.a . per hi ( b ) 19 u.a . per hi ( a ) ( b ) 1-60 u.a . per hi and per % vol + 10 u.a . per hi ( a ) ( b ) 1-60 u.a . per hi and per % vol (a)(b ) 1-60 EUA per hi and per % vol with a min. of 9 EUA per hi (a ) 30 EUA per hi 12 EUA per hi 9 EUA per hi 8 EUA per hi (a ) 6 EUA per hi ( a ) 8 EUA per hi 6 EUA per hi 12 u.a . per hi ( b ) 19 u.a . per hi (b ) ( a ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . ( b) The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding General Rule C 3 contained in Part I , Section I , be the representative rate applicable to wine, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30. 10. 1962, p. 2553/62). (c) Entry under this subheading is subject to conditions to be determined by the competent authorities. No L 54/44 Official Journal of the European Communities 5 . 3 . 79 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES; PREPARED ANIMAL FODDER Additional Notes 1 . For the purposes of subheadings 23.05 A and 23.06 A I, the following expressions shall have the meanings hereby assigned to them:  "actual alcoholic strength by mass": the number of kilograms of pure alcohol contained in 100 kg of the product; -  "potential alcoholic strength by mass": the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product;  "total alcoholic strength by mass": the sum of the actual and potential alcohol strengths by mass;  "%mas": the symbol for alcoholic strength by mass. 2 . ( unchanged ) \ Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 23.05 Wine lees ; argol : A. Wine lees : I. Having a total alcoholic strength by mass not exceeding 7-9 % mas and a dry matter content not less than 25 % by weight Free ( a ) _ II. Other 2-03 EUA per kg of total alcohol ( a) B. Argol Free  23.06 Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : A. Acorns, horse chestnuts and pomace or marc of fruit : I. Grape marc: a ) Having a total alcoholic strength by mass not exceeding 4-3 % mas and a dry matter content not less than 40 % by weight b) Other Free (a) 2-03 EUA per kg of total alcohol ( a ) Free II. Other Free Free B. Other 4 2 (a ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty. 5 . 3 . 79 Official Journal of the European Communities No L 54/45 ANNEX VI STANDARD AMOUNTS FOR ADDED SUGAR OR NATURAL SUGAR CONTENT OF GRAPE JUICE CCT heading No Standard sugar content Description Added Natural 1 2 3 4 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit: A. Of a specific gravity exceeding 1-33 at 15 °C : I. Grape juice (including grape must): b ) Of a value not exceeding 22 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 49 15 B. Of a specific gravity of 1-33 or less at 15 °C : I. Grape, apple and pear juice; mixtures of apple and pear juice : b ) Of a value not exceeding 18 EUA per 100 kg net weight: 1 . Grape juice : aa ) Concentrated : 11 . With an added sugar content exceeding 30 % by weight bb ) Other : 11 . With an added sugar content exceeding 30 % by weight 49 49 15 15 No L 54/46 Official Journal of the European Communities 5 . 3 . 79 ANNEX VII TABLE OF EQUIVALENCE Regulation No 24 Article 1 Article 2 Article 3 Article 5 Article 6 Article 7 Article 8 This Regulation Article 27 Article 28 ( 1 ), (2 ) and (3 ) Article 5 ( 1 ), (2 ) and (3 ) Article 5 (4) Article 28 (4 ) Article 66 Article 67 Article 68 Regulation (EEC) No 2506/75 Article 1 Article 2 Article 3 Article 4 Article 5 Article 18 ( 1 ) Article 18 (2) Article 18 (3 ), (4 ) and (5 ) Article 18 (6 ) Article 18 (7 ) and (8 ) Regulation (EEC) No 816/70 Article 4a Article 5 Article 5 a Article 6 Article 6a Article 6b Article 6c Article 6d Article 6e Article 7 Article 8 Article 9 Article 9a Article 6 Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 19 Article 20 Article 21 Article 22 Article 23 Article 24 Article 25 Article 26 Article 29 Article 30 Article 31 Article 32 Article 33 Article 34 Article 35 Article 36 Article 37 Article 38 Article 39 Article 40 Article 41 Article 42 Article 43 Article 44 Article 45 Article 46 Article 47 Article 48 ( 1 ) Article 51(1 ) Article 10 (see proposal ) Article 10a Article 10b Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 18 Article 19 Article 20 Article 21 Article 22 Article 22a Article 23 Article 24 Article 24a Article 24b Article 25 Article 26 Article 26a Article 26b Article 26c Article 26d 5 . 3 . 79 No L 54/47Official Journal of the European Communities Article 27 Article 27 (3a) Article 27 (4) Article 27 (5 ) Article 27a Article 28 Article 28 ( la) Article 28 (2) Article 28 (3 ) Article 28 (4) Article 28a Article 28b Article 29 Article 30 Article 3 1 Article 32 Article 33 Article 33a Article 34 Article 35 Article 36 Article 37 Article 38 Article 39 Article 39a Article 42 Annex II (3a) Annex II (4 ) Annex II (5 ) Annex II (6) Annex II (7) Annex II ( 8 ) Annex II ( 9 ) Annex II ( 10) Annex II ( 11 ) Annex II ( 12) Annex II ( 13 ) Annex II ( 14) Annex II ( 15 ) Annex II ( 16) Annex II ( 17) Annex II ( 18 ) Annex IIa Annex III Annex IV Annex V Regulation (EEC) No 1678/77 Article 48 Article 48 (4) Article 48 (5 ) Article 48 (6 ) Article 49 Article 50 Article 50 (2) Article 50 (3 ) Article 50 (4) Article 50 (5 ) Article 51 Article 52 Article 53 Article 54 Article 55 Article 56 Article 57 Article 58 Article 59 Article 65 Article 60 Article 61 Article 62 Article 63 Article 64 Article 69 Annex II (4 ) Annex II (5 ) Annex II ( 6 ) Annex II (7) Annex II ( 8 ) Annex II (9 ) Annex II ( 10) Annex II ( 11 ) Annex II ( 12 ) Annex II ( 13 ) Annex II ( 14) Annex II ( 15 ) Annex II ( 16) Annex II ( 17) Annex II ( 18 ) Annex II ( 19) Annex III Annex IV Annex V Annex VI Article 6 Article 61